Exhibit 10.1
[Published CUSIP Number:                                         ]
CREDIT AGREEMENT
Dated as of November 22, 2010
among
OPTIONSXPRESS HOLDINGS, INC.
as the Borrower,
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    23  
1.03 Accounting Terms
    24  
1.04 Rounding
    24  
1.05 Times of Day
    25  
ARTICLE II THE COMMITMENTS AND BORROWINGS
    25  
2.01 Commitments
    25  
2.02 Borrowings, Conversions and Continuations of Loans
    25  
2.03 Prepayments
    26  
2.04 Repayment of Loans
    28  
2.05 Interest
    28  
2.06 Fees
    29  
2.07 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    29  
2.08 Evidence of Debt
    30  
2.09 Payments Generally; Administrative Agent’s Clawback
    30  
2.10 Sharing of Payments by Lenders
    31  
2.11 Defaulting Lenders
    32  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    33  
3.01 Taxes
    33  
3.02 Illegality
    36  
3.03 Inability to Determine Rates
    36  
3.04 Increased Costs
    37  
3.05 Compensation for Losses
    38  
3.06 Mitigation Obligations; Replacement of Lenders
    38  
3.07 Survival
    39  
ARTICLE IV GUARANTY
    39  
4.01 The Guaranty
    39  
4.02 Obligations Unconditional
    39  
4.03 Reinstatement
    40  
4.04 Certain Additional Waivers
    41  
4.05 Remedies
    41  
4.06 Rights of Contribution
    41  
4.07 Guarantee of Payment; Continuing Guarantee
    41  
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSION
    41  
5.01 Closing Date
    41  
5.02 Credit Extension
    43  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    43  
6.01 Existence, Qualification and Power
    44  
6.02 Authorization; No Contravention
    44  
6.03 Governmental Authorization; Other Consents
    44  
6.04 Binding Effect
    44  
6.05 Financial Statements; No Material Adverse Effect
    44  
6.06 Litigation
    45  
6.07 No Default
    45  
6.08 Ownership of Property; Liens
    45  
6.09 Environmental Compliance
    45  

 

i



--------------------------------------------------------------------------------



 



         
6.10 Insurance
    46  
6.11 Taxes
    46  
6.12 ERISA Compliance
    46  
6.13 Subsidiaries
    47  
6.14 Federal Regulations; Investment Company Act
    47  
6.15 Disclosure
    48  
6.16 Compliance with Laws
    48  
6.17 Solvency
    48  
6.18 Perfection of Security Interests in the Collateral
    48  
6.19 Certain Information
    49  
ARTICLE VII AFFIRMATIVE COVENANTS
    49  
7.01 Financial Statements
    49  
7.02 Certificates; Other Information
    50  
7.03 Notices
    51  
7.04 Payment of Tax Obligations
    52  
7.05 Preservation of Existence, Etc.
    52  
7.06 Maintenance of Properties
    52  
7.07 Maintenance of Insurance
    52  
7.08 Compliance with Laws
    52  
7.09 Books and Records
    52  
7.10 Inspection Rights
    53  
7.11 Use of Proceeds
    53  
7.12 Additional Subsidiaries
    53  
7.13 ERISA Compliance
    54  
7.14 Pledged Assets
    54  
7.15 Further Assurances
    54  
ARTICLE VIII NEGATIVE COVENANTS
    55  
8.01 Liens
    55  
8.02 Investments
    57  
8.03 Indebtedness
    58  
8.04 Fundamental Changes
    61  
8.05 Dispositions
    61  
8.06 Restricted Payments
    62  
8.07 Change in Nature of Business
    62  
8.08 Transactions with Affiliates and Insiders
    62  
8.09 Burdensome Agreements
    63  
8.10 Use of Proceeds
    63  
8.11 Financial Covenants
    64  
8.12 Capital Expenditures
    64  
8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity
    64  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    64  
9.01 Events of Default
    64  
9.02 Remedies Upon Event of Default
    66  
9.03 Application of Funds
    67  
ARTICLE X ADMINISTRATIVE AGENT
    67  
10.01 Appointment and Authority
    67  
10.02 Rights as a Lender
    68  
10.03 Exculpatory Provisions
    68  
10.04 Reliance by Administrative Agent
    69  
10.05 Delegation of Duties
    69  

 

ii



--------------------------------------------------------------------------------



 



         
10.06 Resignation of Administrative Agent
    69  
10.07 Non-Reliance on Administrative Agent and Other Lenders
    70  
10.08 No Other Duties; Etc.
    70  
10.09 Administrative Agent May File Proofs of Claim
    70  
10.10 Collateral and Guaranty Matters
    71  
ARTICLE XI MISCELLANEOUS
    71  
11.01 Amendments, Etc.
    71  
11.02 Notices and Other Communications; Facsimile Copies
    73  
11.03 No Waiver; Cumulative Remedies; Enforcement
    75  
11.04 Expenses; Indemnity; and Damage Waiver
    75  
11.05 Payments Set Aside
    77  
11.06 Successors and Assigns
    77  
11.07 Treatment of Certain Information; Confidentiality
    80  
11.08 Set-off
    81  
11.09 Interest Rate Limitation
    82  
11.10 Counterparts; Integration; Effectiveness
    82  
11.11 Survival of Representations and Warranties
    82  
11.12 Severability
    82  
11.13 Replacement of Lenders
    83  
11.14 Governing Law; Jurisdiction; Etc.
    84  
11.15 Waiver of Right to Trial by Jury
    84  
11.16 Electronic Execution of Assignments and Certain Other Documents
    85  
11.17 USA PATRIOT Act
    85  
11.18 No Advisory or Fiduciary Relationship
    85  

 

iii



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
 
       
1.01(a) Broker-Dealer Subsidiaries
       
1.01(b) Permitted Investors
       
1.01(c) Competitors
       
2.01 Commitments and Applicable Percentages
       
6.13 Subsidiaries
       
6.19(a) Taxpayer and Organizational Identification Numbers
       
6.19(b) Changes in Legal Name, State of Formation and Structure
       
8.01 Liens Existing on the Closing Date
       
8.02 Investments Existing on the Closing Date
       
8.03 Indebtedness Existing on the Closing Date
       
11.02 Certain Addresses for Notices
       
 
       
EXHIBITS
       
 
       
A Form of Loan Notice
       
B Form of Note
       
C Form of Compliance Certificate
       
D Form of Joinder Agreement
       
E Form of Assignment and Assumption
       

 

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of November 22, 2010 among
OPTIONSXPRESS HOLDINGS, INC., a Delaware corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent.
The Borrower has requested that the Lenders provide a term loan for the purposes
set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of, or a line of business or division of, another Person
or at least a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means with respect to the Term Loan, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):

 

 



--------------------------------------------------------------------------------



 



                              Consolidated     Eurodollar Rate         Pricing
Tier   Leverage Ratio   Loans     Base Rate Loans  
I
  ≥ 2.00 to 1.0     3.00 %     2.00 %
II
  ≥ 1.50 to 1.0 but < 2.00 to 1.0     2.75 %     1.75 %
III
  ≥ 1.00 to 1.0 but < 1.50 to 1.0     2.50 %     1.50 %
IV
  ≥ 0.50 to 1.0 but < 1.00 to 1.0     2.25 %     1.25 %
V
  < 0.50 to 1.0     2.00 %     1.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the written
request of the Required Lenders, Pricing Tier I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.02(a), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Closing Date to
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 7.02(a) for the fiscal quarter ending
December 31, 2010 shall be determined based upon Pricing Tier III.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.07(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its

 

2



--------------------------------------------------------------------------------



 



Subsidiaries, including the notes thereto, audited by Ernst & Young and prepared
in conformity with GAAP.
“Availability Period” means the period from the Closing Date to the earliest of
(a) the date of funding of the Term Loan pursuant to Section 2.01(a),
(b) December 22, 2010 and (c) the date of the termination of the commitment of
each Lender to make the Term Loan pursuant to Section 9.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Broker-Dealer Holdco” means any Subsidiary that is a Material Subsidiary whose
only assets consist of (a) Equity Interests in foreign Broker-Dealer
Subsidiaries and (b) Equity Interests in other Subsidiaries whose only assets
consist of Equity Interests in foreign Broker-Dealer Subsidiaries.
“Broker-Dealer Subsidiaries” means (a) the Subsidiaries listed on Schedule
1.01(a), (b) any Subsidiary that is not a Material Subsidiary whose only assets
consist of (i) Equity Interests in foreign Broker-Dealer Subsidiaries and
(ii) Equity Interests in other Subsidiaries whose only assets consist of Equity
Interests in foreign Broker-Dealer Subsidiaries and (c) any other Subsidiary
that is registered as a broker dealer pursuant to Section 15 of the Securities
Exchange Act of 1934 or that is regulated as a broker dealer or educator under
any foreign securities law, or that is registered as a Futures Commission
Merchant (“FCM”), Introducing Broker (“IB”) or other regulated entity pursuant
to the Commodity Exchange Act (7 U.S.C. 1 et seq.), or the equivalent under any
foreign securities Law.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

3



--------------------------------------------------------------------------------



 



“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than
24 months from the date of acquisition, (b) time deposits, certificates of
deposit and eurodollar time deposits, bankers’ acceptances and overnight bank
deposits, in each case with (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $250,000,000 or any
non-domestic commercial bank of recognized standing having capital and surplus
in excess of $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks or (iii) any bank or financial
institution whose short-term commercial paper rating from S&P is at least A-2 or
the equivalent thereof or from Moody’s is at least P-2 or the equivalent thereof
(any such bank or financial institution being an “Approved Bank”), in each case
with maturities of not more than twelve months from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s and
maturing within 24 months of the date of acquisition, (d) repurchase obligations
for underlying securities of the types described in clauses (a) and (b) entered
into with any financial institution meeting the qualifications specified in
clause (b) above or a or recognized securities dealer having capital and surplus
in excess of $250,000,000, (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which have a credit rating of either A-2 or
higher by S&P or P-2 or higher by Moody’s, (f) investment funds the portfolios
of which are substantially limited to Investments of the character described in
the foregoing subdivisions (a) through (e), (g) readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
or any political subdivision or taxing authority thereof having an investment
grade rating from either Moody’s or S&P with maturities of 24 months or less
from the date of acquisition, (h) Indebtedness or preferred stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition,
(i) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated A- (or the equivalent thereof) or better
by S&P or A3 (or the equivalent thereof) or better by Moody’s, (j) shares of
investment companies that are registered under the Investment Company Act of
1940 and substantially all the investments of which are one or more of the types
of securities described in clauses (a) through (i) above, and (k) in the case of
any Foreign Subsidiary, other high quality investments similar in tenure and
credit quality to those described in clauses (a) through (j) above in the
jurisdiction in which such Foreign Subsidiary operates.
“CFTC” means the Commodities Futures Trading Commission or any other regulatory
body that succeeds to the functions of the Commodities Futures Trading
Commission.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Investors, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or

 

4



--------------------------------------------------------------------------------



 



group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right).
“Closing Date” means the date hereof.
“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.
“Collateral Documents” means a collective reference to the Pledge Agreement and
the other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.14.
“Commitment” means, as to each Lender, its obligation to make its portion of the
Term Loan to the Borrower pursuant to Section 2.01, in the principal amount set
forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Commitments of all of the Lenders as in effect on the Closing Date
is ONE HUNDRED AND TWENTY MILLION DOLLARS ($120,000,000).
“Competitors” means those Persons set forth on Schedule 1.01(c). Schedule
1.01(c) may be updated from time to time in writing by the Borrower pursuant to
written notice to the Administrative Agent.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition, (b) Permitted Acquisitions, (c) any expenditures
financed with Net Cash Proceeds received in connection with any Disposition or
net cash proceeds from transactions of the type described in clauses (a) through
(g) of the definition of “Dispositions” that are not applied to prepay the Loans
pursuant to Section 2.03(b), (d) any such expenditures paid for or reimbursable
by third parties, (e) leasehold improvement expenditures that are reimbursed by
the lessor, (f) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for such existing equipment being traded in at such time and
(g) property, plant and equipment taken in settlement of accounts.
“Consolidated EBIT” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period:
(a) increased (without duplication) by:
(i) the provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, foreign, state,
franchise and similar taxes and foreign withholding taxes of the Borrower and
its Subsidiaries paid or accrued during such period deducted (and not added
back) in computing Consolidated Net

 

5



--------------------------------------------------------------------------------



 



Income for such period, including payments made pursuant to any tax sharing
agreements or arrangements among the Borrower and its Subsidiaries (so long as
such tax sharing payments are attributable to the operations of the Borrower and
its Subsidiaries); plus
(ii) Consolidated Interest Charges for such period to the extent the same were
deducted (and not added back) in computing Consolidated Net Income for such
period; plus
(iii) any fees, costs, commissions, expenses or other charges (other than
depreciation and amortization expense but including the effects of purchase
accounting adjustments) related to the transactions on the Closing Date and the
Special Dividend, any issuance of Equity Interests, Investment, Acquisition,
Disposition, dividend or similar Restricted Payment, recapitalization or the
incurrence, repayment, amendment or modification of Indebtedness permitted to be
incurred under this Agreement and any charges or non-recurring merger costs
incurred during such period (in each case whether or not successful), including
(w) any expensing of bridge, commitment or other financing fees, (x) such fees,
costs, commissions, expenses or other charges related to this Agreement and
(y) any such fees, costs (including call premium), commissions, expenses or
other charges related to any amendment or other modification of this Agreement,
in each case, deducted (and not added back) in computing Consolidated Net Income
for such period; plus
(iv) any other non-cash charges, expenses or losses including any write offs or
write downs and any non-cash expense relating to the vesting of warrants,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBIT in such future period to the extent paid,
and excluding amortization of a prepaid cash item that was paid in a prior
period); plus
(v) the amount of any minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income; plus
(vi) (A) non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
deducted (and not added back) in such period in computing Consolidated Net
Income and (B) other costs or expense deducted (and not added back) in such
period in computing Consolidated Net Income pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such cost or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Qualified Equity Interest
of the Borrower; plus
(vii) the amount paid by the Borrower during such period pursuant to
Sections 3.04, 3.05 and 7.10, in each case to the extent the same were deducted
(and not added back) in computing Consolidated Net Income for such period;
(b) decreased by (without duplication) (i) non-cash gains increasing
Consolidated Net Income of the Borrower and its Subsidiaries for such period,
excluding any non-cash gains to the

 

6



--------------------------------------------------------------------------------



 



extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period and (ii) the
minority interest income consisting of subsidiary losses attributable to
minority equity interests of third parties in any non-Wholly Owned Subsidiary to
the extent such minority interest income is included in Consolidated Net Income
for such period; and
(c) increased or decreased by (without duplication) the amount of gains or
losses (less all accrued fees and expenses relating thereto) attributable to
asset dispositions other than in the ordinary course of business to the extent
increasing or reducing Consolidated Net Income for such period, as applicable.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated EBIT
for such period plus (b) to the extent deducted in computing Consolidated Net
Income for such period, depreciation and amortization expense for such period,
as determined in accordance with GAAP.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
the sum of (i) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (ii) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP plus (iii) the implied interest
component of Synthetic Leases with respect to such period. Consolidated Interest
Charges shall not include any amounts paid or payable pursuant to Sections 3.04
or 3.05.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of the four fiscal quarters
most recently ended to (b) the cash portion of Consolidated Interest Charges for
the period of the four fiscal quarters most recently ended.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and losses) for that period, as
determined in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

7



--------------------------------------------------------------------------------



 



“Credit Extension” means the making of the Term Loan hereunder.
“Debt Issuance” means the issuance by any Loan Party or any Domestic Subsidiary
of any Indebtedness other than Indebtedness permitted under Section 8.03.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.11(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of the Term Loan, within three
(3) Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that, a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary (including the
Equity Interests of any Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding (a) the sale, lease,
license, transfer or other disposition of assets in the ordinary course of
business; (b) the sale, lease, license, transfer or other disposition in the
ordinary course of business of surplus, obsolete or worn out property no longer
used or useful in the conduct of business of any Loan Party and its
Subsidiaries; (c) any sale, lease, license, transfer or other disposition of
property to any Loan Party or any Subsidiary; provided, that if the transferor
of such property is a Loan Party (i) the transferee thereof must be a Loan Party
or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 8.02; (d) the sublease of real property
leases; (e) the sale, lease, license, transfer or other disposition of assets
that are not useful in a Permitted Line of Business (including the sale, lease,
license, transfer or other disposition of non-core assets of the Borrower and
its Subsidiaries acquired in connection with a Permitted Acquisition or other
Investment); (f) any Involuntary Disposition; and (g) the disposition of
accounts receivable in connection with the collection or compromise thereof.

 

8



--------------------------------------------------------------------------------



 



“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, (a) requires the payment of any dividends (other
than dividends payable solely in shares of Qualified Equity Interests),
(b) matures or is mandatorily redeemable (other than solely for shares of
Qualified Equity Interests) pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof (in each case, other than
solely as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
shall be subject to the occurrence of the Maturity Date or such repurchase or
redemption is otherwise permitted by this Agreement (including as a result of a
waiver or amendment hereunder)), in whole or in part, in each case prior to the
date 91 days after the Maturity Date; provided, however, that if such Equity
Interest is issued to any plan for the benefit of employees of the Parent
Borrower or its subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased in order to satisfy applicable statutory or regulatory
obligations or (c) are convertible or exchangeable, automatically or at the
option of any holder thereof, into any Indebtedness, Equity Interests or other
assets other than Qualified Equity Interests.
“Disregarded Entity” means any Domestic Subsidiary that is a disregarded entity
for United States federal income tax purposes.
“Disregarded Holdco” means any Disregarded Entity whose only assets are Equity
Interests in Foreign Subsidiaries.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia. Notwithstanding the
foregoing, the following entities shall be considered a Foreign Subsidiary:
(a) any Disregarded Holdco, (b) any Disregarded Entity whose only assets are
Equity Interests in Foreign Subsidiaries and other Disregarded Holdcos and
(c) any Domestic Subsidiary whose only assets are Equity Interests in Foreign
Subsidiaries and Disregarded Entities whose only assets are Equity Interests in
Foreign Subsidiaries and Disregarded Holdcos.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).
“Employee Repurchases Basket” has the meaning set forth in Section 8.06(f).
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any hazardous or toxic material, substance or
waste into the environment, including those related to hazardous substances or
wastes, air emissions and discharges to waste or public water systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) worker exposure to any Hazardous Materials, (d) the release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or

 

9



--------------------------------------------------------------------------------



 



other legally binding arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

 

10



--------------------------------------------------------------------------------



 



(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan and for each outstanding Base Rate Loan bearing interest at
a rate based on the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 9.01.
“Excess Net Capital” means, at any date of determination, the amount of Net
Capital of optionsXpress at such date that is in excess of the minimum amount of
Net Capital that optionsXpress is required to have at such date under the Net
Capital Rule.
“Exchange and Clearing Operations” means the business relating to exchange and
clearing, depository and settlement of operations conducted by the Borrower or
any Subsidiary.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 11.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the

 

11



--------------------------------------------------------------------------------



 



Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 3.01(a)(i) or (c) and
(e) any Taxes imposed on any “withholdable payment” payable to such recipient as
a result of the failure of such recipient to satisfy the applicable requirements
as set forth after December 31, 2012 in FATCA to establish that such payment is
exempt from withholding under FATCA.
“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations promulgated thereunder or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means that certain letter agreement, dated October 29, 2010 among
the Borrower, Bank of America and MLPF&S.
“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations for borrowed money, whether current or long-term (including
the Obligations (other than obligations under Swap Contracts)) and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b) all purchase money Indebtedness;

 

12



--------------------------------------------------------------------------------



 



(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, in each case to the extent of any unreimbursed drawings thereunder;
(e) the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interests in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;
(g) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;
(h) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (g) above of another Person; and
(i) all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such

 

13



--------------------------------------------------------------------------------



 



Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means each Domestic Subsidiary (other than a Broker-Dealer
Subsidiary) of the Borrower identified as a “Guarantor” on the signature pages
hereto and each other Person that joins as a Guarantor pursuant to Section 7.12,
together with their successors and permitted assigns.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
due to their dangerous or deleterious properties or characteristics.
“Immaterial Foreign Subsidiary” means a Foreign Subsidiary that is not a
Material Foreign Subsidiary.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all Funded Indebtedness;
(b) the Swap Termination Value of any Swap Contract;
(c) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable and other accrued
obligations, in each case, incurred in the ordinary course of business);
(d) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a), (b) and (c) above of any other Person; and
(d) all Indebtedness of the types referred to in clauses (a) through (d) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Indebtedness” shall not include contingent post-closing purchase price
adjustments or earn-outs to which the seller in any Acquisition may become
entitled and (ii) the amount of Indebtedness for which recourse is limited
either to a specified amount or to an identified asset of such Person shall be
deemed to be equal

 

14



--------------------------------------------------------------------------------



 



to such specified amount or the fair market value of such identified asset as
determined by such Person in good faith. For the avoidance of doubt, Qualified
Equity Interests shall not be deemed Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided, that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period with respect to the Term Loan shall extend beyond the
Maturity Date.
“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
September 30, 2010, including balance sheets and statements of income or
operations and cash flows, in accordance with GAAP.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment or any write-ups, write-downs or write-offs thereof but
giving effect to any cash return or cash distributions received by the Borrower
and its Subsidiaries with respect thereto.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

15



--------------------------------------------------------------------------------



 



“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered by a Domestic Subsidiary required to become a
Guarantor in accordance with the provisions of Section 7.12.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of the Term Loan.
“Loan Documents” means this Agreement, each Note, each Joinder Agreement, the
Collateral Documents and the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries taken as a whole; or (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents
(taken as a whole) or of the ability of any Loan Party to perform its payment
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; provided,
that, no effect arising out of or

 

16



--------------------------------------------------------------------------------



 



resulting from the declaration and payment of the Special Dividend shall
constitute or be taken into account in determining whether a Material Adverse
Effect has occurred or may, would or could occur.
“Material Foreign Subsidiary” means any Foreign Subsidiary that is a Material
Subsidiary.
“Material Subsidiary” means any Subsidiary with respect to which any of the
following criteria has been met: (a) the aggregate book value of the assets of
such Subsidiary and its Subsidiaries on a consolidated basis equals or exceeds
an amount equal to five percent (5%) of the then current book value of all of
the assets of the Borrower and its Subsidiaries or (b) as of the last day of the
most recently ended fiscal quarter, for the four fiscal quarter period ending on
such date, the aggregate Consolidated EBITDA attributable to such Subsidiary and
its Subsidiaries comprises five percent (5%) or more of the Consolidated EBITDA
of the Borrower and its Subsidiaries for such period.
“Maturity Date” means November 22, 2014.
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (successor by
merger to Banc of America Securities LLC), in its capacity as sole lead arranger
and sole book manager.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Capital” means “net capital” as that term is defined in the Net Capital
Rule.
“Net Capital Rule” means Rule 15c3-1 promulgated under the Securities Exchange
Act of 1934, as such rule may be in effect from time to time, including any
successor rule under said Act relating to net capital requirements of
broker-dealers.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Domestic Subsidiary in respect of any
Disposition, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) taxes paid or
reasonably estimated to be payable as a result thereof, (c) in the case of any
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property and (d) reasonable reserves for purchase price adjustments,
escrows and indemnification established in connection with such Disposition in
accordance with GAAP; it being understood that “Net Cash Proceeds” (i) shall
include, without limitation, (A) any cash or Cash Equivalents received upon the
sale or other disposition of any non-cash consideration received by any Loan
Party or any Subsidiary in any Disposition, Debt Issuance or Involuntary
Disposition and (B) any portion of the reserves for purchase price adjustments,
escrows and indemnification established in connection with such Disposition that
is returned to a Loan Party or such Domestic Subsidiary and (ii) shall not
include the proceeds of any business interruption insurance received by a Loan
Party or such Domestic Subsidiary.
“NFA” means the National Futures Association or any other regulatory body that
succeeds to the functions of the National Futures Association.

 

17



--------------------------------------------------------------------------------



 



“Non-Loan Party Investment Basket” has the meaning set forth in Section 8.02(c).
“Note” or “Notes” has the meaning specified in Section 2.08.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Loan Party and any Swap Bank that is permitted to be
incurred pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank.
“optionsXpress” means optionsXpress, Inc., a Delaware corporation.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means the aggregate outstanding principal amount of the
Term Loan after giving effect to any prepayments or repayments of the Term Loan
occurring on such date.
“Participant” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by

 

18



--------------------------------------------------------------------------------



 



Title IV of ERISA or is subject to minimum funding standards under Section 412
of the Code, but excluding any Multiemployer Plan.
“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party or any Subsidiary, provided that (i) no Default shall have occurred
and be continuing or would result from such Acquisition, (ii) the property
acquired (or the property of the Person acquired) in such Acquisition is used or
useful in a Permitted Line of Business, (iii) the Administrative Agent shall
have received all items in respect of the Equity Interests acquired in such
Acquisition required to be delivered by the terms of Section 7.12 and/or Section
7.14, (iv) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (v) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11(a) and (b) as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), and (vi) the aggregate purchase price (including cash
and non-cash consideration, any assumption of Indebtedness and deferred purchase
price but excluding any equity consideration, any earn out obligations, other
post-closing contingent payments and working capital or similar purchase price
adjustments) paid by the Loan Parties and their Subsidiaries for all such
Acquisitions occurring during any fiscal year shall not exceed $20,000,000;
provided, however, if the Consolidated Leverage Ratio (calculated on a Pro Forma
Basis after giving effect to such Acquisition) as of the most recent fiscal
quarter for which the Borrower was required to deliver financial statements
pursuant to Section 7.01(a) or (b) would be less than or equal to 1.25 to 1.0,
there shall be no limit on the size of any such Acquisition and the amount of
consideration for any such Acquisition shall not count toward the basket set
forth above.
“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.
“Permitted Investors” means the collective reference to (a) the Persons
identified on Schedule 1.01(b) and (b) any Permitted Transferee of any of such
Persons.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.
“Permitted Line of Business” means any business and any services, activities or
businesses incidental, or directly related or similar to, or complementary to
any line of business engaged in by the Borrower and its Subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.
“Permitted Transferees”: means, (a) in the case of an entity other than a
natural Person, (i) any Affiliate of such Person (other than an operating
portfolio company of an investment fund), (ii) any managing director, general
partner, limited partner, director, officer or employee of such entity or any of
its Affiliates (other than an operating portfolio company of an investment fund)
(collectively, the “Entity Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Entity
Associate and (iv) any trust, the beneficiaries of which, or a corporation,
limited liability company or partnership, the stockholders, members or partners
of which, include only an Entity Associate, his or her spouse, parents,
siblings, members of his or her immediate family (including adopted children and
step children) and/or direct lineal descendants and (b) in the case of any
natural Person, (i) his or her executor, administrator, testamentary trustee,
legatee or beneficiaries, (ii) his or her spouse, parents, siblings, members of
his or her immediate family (including adopted children and step children)
and/or direct lineal descendants or (iii) a trust, the beneficiaries of which,
or a corporation, limited liability company or partnership, the stockholders,
members or partners of which, include only such

 

19



--------------------------------------------------------------------------------



 



Person and his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or any Affiliate of such trust, corporation or partnership.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by the Borrower or any ERISA
Affiliate for employees of the Borrower or any such Plan to which the Borrower
is required to contribute on behalf of any of its employees or with respect to
which the Borrower otherwise has liability, but excluding any Multiemployer
Plan.
“Platform” has the meaning specified in Section 7.02.
“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.
“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11(a) and (b) (including for purposes of determining the
Applicable Rate), that any Disposition, Involuntary Disposition, Acquisition,
Investment, Capital Expenditure or Restricted Payment shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower was required to
deliver financial statements pursuant to Section 7.01(a) or (b). In connection
with the foregoing, (i)(a) with respect to any Disposition or Involuntary
Disposition, (x) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (y) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, Investment or Capital Expenditure, income statement
and cash flow statement items attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11(a) and (b) as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 7.01(a) or (b) after giving effect to the applicable
transaction on a Pro Forma Basis.
“Public Lender” has the meaning specified in Section 7.02.

 

20



--------------------------------------------------------------------------------



 



“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments or (b) after the funding of the Term
Loan, the outstanding Term Loan. The unfunded commitments of, or outstanding
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to
Sections 5.01 or 7.12(b), the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the Borrower so designated by any of the foregoing officers in
a notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in their ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not

 

21



--------------------------------------------------------------------------------



 



about to engage in a business or a transaction, for which such Person’s property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property (taken as a going concern) of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
salable value of the assets (taken as a going concern) of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Special Dividend” means that certain cash dividend made by the Borrower to the
holders of its Equity Interests on or before January 1, 2011 in an aggregate
amount of approximately $260,000,000.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and
(b) any Lender or Affiliate of a Lender that is party to a Swap Contract with
any Loan Party in existence on the Closing Date, in each case to the extent
permitted by Section 8.03(d).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

22



--------------------------------------------------------------------------------



 



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01.
“Threshold Amount” means $15,000,000.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender or Affiliate of a Lender that
is a party to a Treasury Management Agreement with any Loan Party in existence
on the Closing Date.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests (other
than directors’ qualifying shares) are at the time owned by the Borrower
directly or indirectly through other Persons 100% of whose Equity Interests
(other than directors’ qualifying shares) are at the time owned, directly or
indirectly, by the Borrower.
1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words

 

23



--------------------------------------------------------------------------------



 



“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement or negative covenant set forth
in any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement or negative covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11(a) and
(b) (including for purposes of determining the Applicable Rate) shall be made on
a Pro Forma Basis.
1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one

 

24



--------------------------------------------------------------------------------



 



place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06 Exchange Rates.
For purposes of determining compliance as of any date with Sections 8.01, 8.02,
8.03, 8.05, 8.06 or 8.08, amounts incurred or outstanding in currencies other
than Dollars shall be translated into Dollars at the exchange rates in effect on
the first Business Day of the fiscal quarter in which such determination occurs
or in respect of which such determination is being made, as such exchange rates
shall be determined in good faith by the Borrower based on commonly used
financial reporting sources. No Default or Event of Default shall arise as a
result of any limitation or threshold set forth in Dollars in Sections 8.01,
8.02, 8.03, 8.05, 8.06 or 8.08 or paragraph (e) or (h) of Section 9.01 being
exceeded solely as a result of changes in currency exchange rates from those
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is made (it being understood
that such changes shall nonetheless be taken into account in determining the
remaining availability (if any) under any such limitation or threshold).
ARTICLE II
THE COMMITMENTS AND BORROWINGS
2.01 Commitments.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make its portion of a term loan (the “Term Loan”) to the Borrower in
Dollars in one advance during the Availability Period in an amount not to exceed
such Lender’s Term Loan Commitment. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar Rate
Loans or a combination thereof, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Each conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or

 

25



--------------------------------------------------------------------------------



 



continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the Term Loan,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.01 and Section 5.02, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and acceptable to) the Administrative Agent by the Borrower.
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of an Event of Default, the Required Lenders may
require that no Loans may be converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e) After giving effect to the Borrowing of the Term Loan, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than 5 Interest Periods in effect.
2.03 Prepayments.
(a) Voluntary Prepayments.
The Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay the Term Loan in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $250,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $250,000 in

 

26



--------------------------------------------------------------------------------



 



excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.11, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages. Each such prepayment of the Term Loan shall
be applied (x) first, to the principal amortization payments of the Term Loan
occurring within twelve (12) months of such prepayment, in direct order of
maturity and (y) second, ratably to the remaining principal amortization
payments of the Term Loan until the Term Loan has been paid in full.
(b) Mandatory Prepayments of Loans.
(i) Dispositions and Involuntary Dispositions. At such time as the Consolidated
Leverage Ratio for the four fiscal quarter period most recently ended is greater
than or equal to 1.25 to 1.0 (as set forth in a Compliance Certificate delivered
pursuant to Section 7.02(a)), the Borrower shall prepay the Term Loan as
hereafter provided in an aggregate amount equal to 100% of the Net Cash Proceeds
of all Dispositions and Involuntary Dispositions of the Borrower and its
Domestic Subsidiaries within five (5) Business Days of the receipt of such Net
Cash Proceeds to the extent such Net Cash Proceeds are not reinvested in assets
useful to the Businesses of the Borrower and its Domestic Subsidiaries within
365 days of the date of such Disposition or Involuntary Disposition; provided,
that, in addition to the reinvestment right set forth above, the Borrower shall
be permitted to retain Net Cash Proceeds from Dispositions of the Borrower and
its Domestic Subsidiaries to the extent such Net Cash Proceeds do not exceed
$10,000,000 in the aggregate in any fiscal year. Any prepayment pursuant to this
clause (i) shall be applied as set forth in clause (iii) below.
(ii) Debt Issuances. Immediately upon receipt by any Loan Party or any Domestic
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans as hereafter provided in an aggregate amount equal to 100% of
such Net Cash Proceeds (such prepayment to be applied as set forth in clause
(iii) below).
(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.03(b) shall be applied to the Term Loan ratably to
the remaining principal amortization payments thereof. Within the parameters of
the applications set forth above, prepayments shall be applied first to Base
Rate Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.03(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.
(iv) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.03 so long as
no Event of Default exists, the Borrower shall have the right, in lieu of making
such prepayment in full, to deposit an amount equal to such mandatory prepayment
with the Administrative Agent in a cash collateral account maintained (pursuant
to documentation reasonably satisfactory to the Administrative Agent) by and in
the sole dominion and control of the Administrative Agent. Any amounts so
deposited shall be held by the Administrative Agent as collateral for the
prepayment of such Eurodollar Rate Loans and shall be applied to the prepayment
of the applicable Eurodollar Rate Loans at the end of the current Interest
Periods applicable thereto or, sooner, at

 

27



--------------------------------------------------------------------------------



 



the election of the Administrative Agent, upon the occurrence and continuance of
an Event of Default. At the request of the Borrower, amounts so deposited shall
be invested by the Administrative Agent in Cash Equivalents maturing on or prior
to the date or dates on which it is anticipated that such amounts will be
applied to prepay such Eurodollar Rate Loans; any interest earned on such Cash
Equivalents will be for the account of the Borrower and the Borrower will
deposit with the Administrative Agent the amount of any loss on any such Cash
Equivalents to the extent necessary in order that the amount of the prepayment
to be made with the deposited amounts may not be reduced.
2.04 Repayment of Term Loan.
The Borrower shall repay the outstanding principal amount of the Term Loan in
installments on the dates and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.03), unless accelerated sooner pursuant to Section 9.02:

              Principal Amortization   Payment Dates   Payment  
March 31, 2011
  $ 4,800,000  
June 30, 2011
  $ 4,800,000  
September 30, 2011
  $ 4,800,000  
December 31, 2011
  $ 4,800,000  
March 31, 2012
  $ 6,000,000  
June 30, 2012
  $ 6,000,000  
September 30, 2012
  $ 6,000,000  
December 31, 2012
  $ 6,000,000  
March 31, 2013
  $ 8,400,000  
June 30, 2013
  $ 8,400,000  
September 30, 2013
  $ 8,400,000  
December 31, 2013
  $ 8,400,000  
March 31, 2014
  $ 10,800,000  
June 30, 2014
  $ 10,800,000  
September 30, 2014
  $ 10,800,000  
Maturity Date
  Outstanding Principal
Balance of Term Loan

2.05 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (a
“Principal Payment Default”), whether at stated maturity, by acceleration or
otherwise, all outstanding Obligations hereunder shall, while such Principal
Payment Default exists, bear interest at a

 

28



--------------------------------------------------------------------------------



 



fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) Upon the written request of the Required Lenders, while any Event of
Default (other than an Event of Default under Section 9.01(a)(i)) exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.06 Fees.
The Borrower shall pay to MLPF&S and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.
2.07 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; provided, however, the Administrative
Agent shall be required to make any demand pursuant to this Section 2.07(b)
within six (6) months of the first date that the Administrative Agent has actual
knowledge of any such inaccurate calculation. This paragraph shall not limit the
rights of the Administrative Agent or any Lender, as the case may be, under
Section 2.05(b) or under Article IX.

 

29



--------------------------------------------------------------------------------



 



2.08 Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
be in the form of Exhibit B (a “Note”). Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
2.09 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall

 

30



--------------------------------------------------------------------------------



 



promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.10 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

31



--------------------------------------------------------------------------------



 



(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.11 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or

 

32



--------------------------------------------------------------------------------



 



other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.11(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, jointly and severally,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the

 

33



--------------------------------------------------------------------------------



 



Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, that, if the Borrower reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
such Lender, as the case may be, will use reasonable efforts to cooperate with
the Borrower to obtain a refund of such Taxes so long as the Administrative
Agent or such Lender, as the case may be, determines, in its sole discretion,
that such efforts would not result in any additional costs, expenses or risks or
be otherwise disadvantageous to it. The Loan Parties shall also, and do hereby,
jointly and severally, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, each Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

 

34



--------------------------------------------------------------------------------



 



(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan

 

35



--------------------------------------------------------------------------------



 



Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.
3.02 Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly

 

36



--------------------------------------------------------------------------------



 



reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly notify the Borrower and all Lenders. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);
(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest

 

37



--------------------------------------------------------------------------------



 



error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 20 days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05 Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as

 

38



--------------------------------------------------------------------------------



 



applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, gives notice pursuant to Section 3.02 or if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.
3.07 Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.
ARTICLE IV
GUARANTY
4.01 The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, or otherwise) in
accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.
4.02 Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations (other than contingent
indemnification obligations that survive the termination of this

 

39



--------------------------------------------------------------------------------



 



Agreement) have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between and any Swap Bank, or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, or
any other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements shall be done or omitted;
(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any Loan Party
and any Swap Bank or any Treasury Management Agreement between any Loan Party
and any Treasury Management Bank, or any other agreement or instrument referred
to in the Loan Documents, such Swap Contracts or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or
(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
4.03 Reinstatement.
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

40



--------------------------------------------------------------------------------



 



4.04 Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.
4.06 Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification
obligations that survive the termination of this Agreement) have been paid in
full and the Commitments have terminated.
4.07 Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSION
5.01 Closing Date.
This Agreement shall become effective upon and the obligation of each Lender to
make its portion of the Term Loan is subject to satisfaction of the following
conditions precedent:
(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.
(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

 

41



--------------------------------------------------------------------------------



 



(c) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2009 in the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries, taken as a whole.
(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.
(e) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:
(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party, copies of the financing statements on file in such
jurisdictions and reasonable evidence that no Liens exist other than Permitted
Liens;
(ii) UCC financing statements for the jurisdiction of formation of each Loan
Party as is necessary, in the Administrative Agent’s reasonable discretion, to
perfect the Administrative Agent’s security interest in the Collateral; and
(iii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto.
(f) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that (i) the
condition specified in Sections 5.01(c) has been satisfied, (ii) as of the
Closing Date, no Default exists, (iii) the representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished under or in
connection herewith or therewith, are true and correct in all material respects
on and as of the Closing Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct in all material respects as of such earlier date and (iv) the
Borrower and its Subsidiaries (after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto) are
Solvent on a consolidated basis.

 

42



--------------------------------------------------------------------------------



 



(g) Fees and Expenses. (i) Receipt by the Administrative Agent and MLPF&S of any
fees and expenses required to be paid on or before the Closing Date and
(ii) receipt by the Lenders of any fees required to be paid on or before the
Closing Date, in each case to the extent invoiced prior to the Closing Date.
(h) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable fees, charges and disbursements Moore & Van Allen
PLLC, as counsel to the Administrative Agent to the extent invoiced prior to the
Closing Date (which may include such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the Closing
Date (provided that such estimate shall not thereafter preclude a final settling
of accounts between the Borrower and the Administrative Agent)).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02 Credit Extension.
The obligation of each Lender to make the Credit Extension hereunder is subject
to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of the
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
(b) No Default shall exist, or would result from the Credit Extension or from
the application of the proceeds thereof.
(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
The Loan Notice submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

43



--------------------------------------------------------------------------------



 



6.01 Existence, Qualification and Power.
Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.02 Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate, in any material respect, any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB),
except in the case of clause (b)(ii), which could not reasonably be expected to
have a Material Adverse Effect.
6.03 Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) any notice to, or consent from, applicable Governmental Authorities to
exercise remedies with respect to pledged Equity Interests of any direct or
indirect parent of a Broker-Dealer Subsidiary.
6.04 Binding Effect.
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium or similar laws of general applicability relating to or limiting
creditors’ rights generally or by general equity principles.
6.05 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with

 

44



--------------------------------------------------------------------------------



 



GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.
(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
6.06 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries that (a) purport to affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby or (b) are
reasonably likely to be determined adversely and that, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
6.07 No Default.
(a) Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.
(b) No Default has occurred and is continuing.
6.08 Ownership of Property; Liens.
Each Loan Party and its Subsidiaries has good title in fee simple to, or valid
leasehold interests in, all real property material to its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of each Loan Party
and its Subsidiaries is subject to no Liens, other than Permitted Liens.
6.09 Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.
(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.
(c) Neither any Loan Party nor any Subsidiary has received any written notice
of, or written inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-

 

45



--------------------------------------------------------------------------------



 



compliance, liability or potential liability regarding environmental matters or
compliance with Environmental Laws with regard to any of the Facilities or the
Businesses, nor do the Responsible Officers of any Loan Party have actual
knowledge or reason to believe that any such notice will be received or is being
threatened.
(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the actual knowledge of the Responsible Officers of any Loan Party,
threatened, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Businesses or, to the actual
knowledge of the Responsible Officers of the Loan Parties, the Facilities.
(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.
6.10 Insurance.
The properties of the Loan Parties and their Subsidiaries are adequately insured
with financially sound and reputable insurance companies not Affiliates of such
Persons (other than any self-insurance maintained in the ordinary course of
business).
6.11 Taxes.
The Loan Parties and their Subsidiaries have filed all federal and state tax
returns and other material tax returns and reports required to be filed, and
have paid all federal and state income taxes and other material taxes,
assessments, fees and other material governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
as of the Closing Date.
6.12 ERISA Compliance.
(a) Except as would not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Internal Revenue
Code has received a favorable determination or prototype letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code or an application for such a letter is
currently being processed by the Internal Revenue

 

46



--------------------------------------------------------------------------------



 



Service. To the actual knowledge of the Responsible Officers of each Loan Party,
nothing has occurred that would reasonably be expected to prevent, or cause the
loss of, such tax-qualified status.
(b) There are no pending or, to the actual knowledge of the Responsible Officers
of each Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
6.13 Subsidiaries.
Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares (or its equivalent) of each class of Equity
Interests outstanding, and (iii) number and percentage of outstanding shares (or
its equivalent) of each class owned (directly or indirectly) by any Loan Party
or any Subsidiary. The outstanding Equity Interests of each Subsidiary of any
Loan Party is validly issued, fully paid and non-assessable.
6.14 Federal Regulations; Investment Company Act.
(a) No part of the proceeds of the Term Loan will be used (i) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the FRB as now and from time to time
hereafter in effect for any purpose that violates the provisions of the
regulations of the FRB or (ii) for any purpose that violates the provisions of
the Regulations of the FRB. If reasonably requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.
(b) Each domestic Broker-Dealer Subsidiary is a broker dealer, FCM or IB subject
to the provisions of Regulation T of the FRB. Each domestic Broker-Dealer
Subsidiary that extends purpose credit to customers (as those terms are defined
in Regulation T) maintains procedures and internal controls reasonably designed
to ensure that such Broker-Dealer Subsidiary does not extend or maintain purpose
credit to or for its customers other than in accordance with the provisions of
Regulation T, and members of each domestic Broker-Dealer Subsidiary regularly
supervise its activities and the activities of

 

47



--------------------------------------------------------------------------------



 



members and employees of such Broker-Dealer Subsidiary to ensure that such
Broker-Dealer Subsidiary does not extend purpose credit to or for its customers
other than in accordance with the provisions of Regulation T.
(c) Each Broker-Dealer Subsidiary (i) is a member in good standing of the FINRA,
the NFA and/or the equivalent foreign self-regulatory body, (ii) (A) if a
Domestic Subsidiary, is duly registered as a broker-dealer with the SEC and/or
duly registered as an FCM or IB with the CFTC, and in each state where the
conduct of its business requires such registration and (B) if a Foreign
Subsidiary, is duly registered as the equivalent of a broker-dealer, educator,
FCM or IB with the equivalent foreign regulatory body, in each case where the
conduct of its business requires such registration. None of any Loan Party or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
6.15 Disclosure.
No report, financial statement, certificate or other information (other than
projections, other forward-looking information, estimates, budgets and
information of a general economic or industry nature) furnished (in writing) by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information furnished in writing by or on behalf of the Loan
Parties to the Administrative Agent, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed by the
Loan Parties to be reasonable at the time of preparation thereof (it being
understood that such projections are not to be viewed as facts or as a guarantee
of performance and that actual results may vary and such variances may be
material).
6.16 Compliance with Laws.
Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.17 Solvency.
The Loan Parties are Solvent on a consolidated basis.
6.18 Perfection of Security Interests in the Collateral.
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens, to the extent that such security interests and Liens
can be created and perfected under the Uniform Commercial Code as in effect in
the applicable jurisdiction(s); provided, that with respect to Collateral for
which perfection is achieved by the filing of a UCC-1 financing statement,
subject to the filing of such financing statements.

 

48



--------------------------------------------------------------------------------



 



6.19 Certain Information.
Set forth on Schedule 6.19(a) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of each Loan Party as of the
Closing Date is as set forth on the signature pages hereto. Except as set forth
on Schedule 6.19(b), no Loan Party has during the five years preceding the
Closing Date (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than contingent indemnification obligations for which no claim
has been asserted) hereunder shall remain unpaid or unsatisfied, the Loan
Parties shall and shall cause each Subsidiary to:
7.01 Financial Statements.
Deliver to the Administrative Agent:
(a) upon the earlier of the date that is ninety (90) days after the end of each
fiscal year of the Borrower or the date that is two (2) Business Days after the
date such information is filed with the SEC, (i) a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year and (ii) a balance
sheet of optionsXpress as at the end of such fiscal year and the related
statements of income or operations and cash flows for such fiscal year, and in
the case of each of clauses (i) and (ii), setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent (it being
understood that Ernst& Young is acceptable to the Administrative Agent), which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (other than qualifications resulting solely from the
classification of the Obligations as short-term Indebtedness during the one year
period immediately preceding the Maturity Date) or any qualification or
exception as to the scope of such audit;
(b) upon the earlier of the date that is forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower or
the date that is two (2) Business Days after the date such information is filed
with the SEC, a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

 

49



--------------------------------------------------------------------------------



 



(c) upon the earlier of the date that is forty-five (45) days after the end of
each fiscal quarter of each fiscal year of the Borrower or the date that is two
(2) Business Days after the date such information is filed with the SEC, a copy
of optionsXpress’s Financial and Operational Combined Uniform Single Report
filed with the SEC for such fiscal quarter.
7.02 Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(b) no more than thirty (30) days after the beginning of each fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2011, projections
of the Borrower and its Subsidiaries for each quarter of such fiscal year, in
substantially the same format as the projections set forth in the confidential
information memorandum for the Term Loan delivered to the Lenders prior to the
Closing Date;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the public
equityholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, in each case
which are reasonably likely to be determined adversely and which if determined
adversely, could reasonably be expected to have a Material Adverse Effect; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender (through
the Administrative Agent) may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; (ii) on
which such documents become available on the website of the SEC (www.sec.gov) or
(iii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and, if requested, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall

 

50



--------------------------------------------------------------------------------



 



have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, MLPF&S and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information;” and (z) the Administrative Agent and MLPF&S shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated as
“Public Side Information.”
7.03 Notices.
(a) Promptly upon a Responsible Officer of the Borrower becoming aware thereof,
notify the Administrative Agent of the occurrence of any Default.
(b) Promptly upon a Responsible Officer of the Borrower becoming aware thereof,
notify the Administrative Agent of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) Promptly upon a Responsible Officer of the Borrower becoming aware thereof,
notify the Administrative Agent of the occurrence of any ERISA Event, to the
extent such occurrence has resulted or could reasonably be expected to result in
a Material Adverse Effect.
(d) Promptly upon a Responsible Officer of the Borrower becoming aware thereof,
notify the Administrative Agent of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary, including any
determination by the Borrower referred to in Section 2.07(b).
Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 7.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached.

 

51



--------------------------------------------------------------------------------



 



7.04 Payment of Tax Obligations.
Pay and discharge, as the same shall become due and payable, all its federal,
state and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless (a) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary or (b) with respect to any Subsidiary that is not a Material
Subsidiary, the failure to pay or discharge that could not reasonably be
expected to have a Material Adverse Effect.
7.05 Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.
(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
7.06 Maintenance of Properties.
Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty and condemnation excepted, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
7.07 Maintenance of Insurance.
Maintain in full force and effect adequate insurance with financially sound and
reputable insurance companies not Affiliates of any Loan Party (other than any
self-insurance in the ordinary course of business).
7.08 Compliance with Laws.
(a) Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
(b) Cause each Broker-Dealer Subsidiary to comply with all material rules and
regulations of the SEC, the FINRA and any equivalent foreign self-regulatory
body, in each case, applicable to it (including such rules and regulations
dealing with net capital requirements) except (i) where the failure to so comply
is immaterial non-compliance with such rules and regulations or (ii) solely with
respect to any Broker-Dealer Subsidiary that is not a Material Subsidiary, where
the failure to so comply therewith could not reasonably be expected to have a
Material Adverse Effect.
7.09 Books and Records.
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

52



--------------------------------------------------------------------------------



 



(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
7.10 Inspection Rights.
Except for any information (a) not permitted to be disclosed or shared with the
Administrative Agent due to applicable Law or (b) that is subject to
(i) attorney client or similar privilege or constitutes attorney work-product
and (ii) a third party confidentiality agreement, permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that the Borrower shall be given a reasonable
opportunity to have its representatives present at any meetings with its
independent accountants), all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
unless an Event of Default has occurred and is continuing at the time such
inspection commences: (a) only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and Lenders under this Section
7.10 (it being understood and agreed that any Lender may accompany the
Administrative Agent on any inspection but that, for the avoidance of doubt, the
Borrower shall not be required to pay the expenses related to such inspection of
any Lender that so accompanies the Administrative Agent), (b) the Borrower shall
not be required to pay expenses relating to more than one inspection by the
Administrative Agent in any calendar year, (c) the Borrower shall not be
required to pay expenses of any Lender for an inspection and (d) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year; provided further that when an Event of Default has
occurred and is continuing the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.
7.11 Use of Proceeds.
Use the proceeds of the Term Loan (a) to finance in part the Special Dividend
and (ii) to pay fees and expenses in connection with the Loan Documents and the
transactions contemplated hereby, provided that in no event shall the proceeds
of the Term Loan be used in contravention of any Law or of any Loan Document.
7.12 Additional Subsidiaries.
Within thirty (30) days after the acquisition or formation of any Subsidiary or
within sixty (60) days after a Responsible Officer becomes aware that an
existing Subsidiary has become a Broker-Dealer Holdco:
(a) notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, and (iii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Borrower or any Subsidiary; and
(b) if such Subsidiary is a Wholly Owned Domestic Subsidiary (other than a
Broker-Dealer Subsidiary), cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative

 

53



--------------------------------------------------------------------------------



 



Agent shall deem reasonably appropriate for such purpose, and (ii) deliver to
the Administrative Agent documents of the types referred to in Sections 5.01(d)
and (e) and Section 7.14 and favorable opinions of counsel (subject to
Section 7.14) to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent. It is understood and agreed that with
respect to any Person that is a Broker-Dealer Holdco such Person shall not be
required to comply with the terms of this Section 7.12(b) if the applicable
owner of the Equity Interests of such Broker-Dealer Holdco uses commercially
reasonable efforts to obtain the consent of a Governmental Authority (to the
extent necessary) to such Person’s becoming a Guarantor and such consent is
unable to be obtained.
7.13 ERISA Compliance.
Do each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state law; (b) cause each Plan that is qualified under Section
401(a) of the Internal Revenue Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412, Section 430 or
Section 431 of the Internal Revenue Code, in each case except to the extent that
the failure to do the same could reasonably be expected to have a Material
Adverse Effect.
7.14 Pledged Assets.
Within the time periods set forth in Section 7.12, cause (a) 100% of the issued
and outstanding Equity Interests of each Domestic Subsidiary (other than a
Broker-Dealer Subsidiary) directly owned by a Loan Party and (b) 66% of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in each Foreign Subsidiary (other than a Broker-Dealer
Subsidiary) directly owned by a Loan Party, to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, pursuant to the terms and conditions
of the Collateral Documents, together with opinions of counsel and any filings
and deliveries necessary in connection therewith to perfect the security
interests therein, all in form and substance satisfactory to the Administrative
Agent. Notwithstanding the foregoing, it is understood and agreed that, solely
with respect to any Immaterial Foreign Subsidiary (other than any Broker-Dealer
Subsidiary that is an Immaterial Foreign Subsidiary) directly owned by a Loan
Party, such Loan Party (x) shall not be required to deliver a foreign law pledge
agreement, opinions of counsel and/or any filings and deliveries necessary in
connection therewith to perfect the security interests therein and (y) shall
only be required to deliver to the Administrative Agent all certificates
evidencing certificated Equity Interests in any such Immaterial Foreign
Subsidiary, if any, together with duly executed in blank and undated stock
powers attached thereto, in each case in form and substance reasonably
satisfactory to the Administrative Agent. Furthermore, it is understood and
agreed that with respect to any pledge of Equity Interests in any Broker-Dealer
Holdco such pledge shall not be required if the applicable owner of the Equity
Interests of such Broker-Dealer Holdco uses commercially reasonable efforts to
obtain the consent of a Governmental Authority (to the extent necessary) to such
pledge and such consent is unable to be obtained.
7.15 Further Assurances.
Promptly upon the reasonable request by the Administrative Agent (a) correct any
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, certificates, assurances and other instruments as the
Administrative Agent may

 

54



--------------------------------------------------------------------------------



 



reasonably require from time to time in order to (i) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents and (ii) perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than any contingent indemnification obligation for which no
claim has been asserted) hereunder shall remain unpaid or unsatisfied, no Loan
Party shall, nor shall it permit any Subsidiary to, directly or indirectly:
8.01 Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased;
(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies which are not required to be paid or discharged
in accordance with Section 7.04;
(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not overdue for more than
sixty (60) days or, if overdue for more than sixty (60) days, are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established;
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security Laws or
other insurance-related obligations, other than any Lien imposed by ERISA;
(f) deposits to secure the performance of bids, trade contracts, licenses and
leases (other than Indebtedness except for Indebtedness of the type described in
Sections 8.03(m) and (n)), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g) easements, rights-of-way, zoning and other restrictions, building codes,
covenant, minor defects or other irregularities in title and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

55



--------------------------------------------------------------------------------



 



(h) Liens securing judgments (or appeal or other surety bonds relating to such
judgments) not constituting an Event of Default under Section 9.01(h);
(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds thereof, (ii) the Indebtedness
secured thereby does not exceed the cost (negotiated on an arm’s length basis)
of the property being acquired on the date of acquisition, together with all
other expenses, sales taxes and financing charges incurred in connection with
acquiring such property and (iii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;
(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of any Loan Party or any of its
Subsidiaries;
(k) any interest of title of a lessor, sublessor, licensor or sublicensor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases,
subleases, licenses and sublicenses permitted by this Agreement;
(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
(m) normal and customary rights of setoff upon, or normal and customary netting
arrangements entered into in connection with, deposits of cash in favor of banks
or other depository institutions;
(n) (i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) Liens in favor of
a bank or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry;
(o) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(p) Liens created, incurred or assumed by any Broker-Dealer Subsidiary upon
assets owned by such Subsidiary or held for such Subsidiary’s account to secure
Indebtedness permitted under Section 8.03(f);
(q) Liens that have been placed by a third party on the fee title of the real
property leased by the Borrower or any Subsidiary as permitted under the leases
for such real property;
(r) Liens attaching solely to cash deposits made in connection with actual or
proposed Investments permitted under this Agreement;
(s) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or asset of the Borrower
of any Subsidiary, as the case may be, (ii) such Lien shall not apply to any

 

56



--------------------------------------------------------------------------------



 



other property or asset of the Borrower or any other Subsidiary other than
proceeds of such property or asset and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and refinancing, extensions,
renewals and replacements thereof so long as the principal amount of such
refinancing, extensions, renewals and replacements does not exceed the principal
amount of the obligations being refinanced, extended, renewed or replaced (plus
any accrued but unpaid interest and premium or penalty payable by the terms of
such obligation thereon and reasonable fees and expenses associated therewith);
(t) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 8.03(g);
(u) Liens granted by a Subsidiary to secure obligations that do not constitute
Indebtedness and are incurred in connection with the exchange and clearing
operations of such Subsidiary in the ordinary course of business;
(v) Liens securing obligations in respect of Swap Contracts permitted by Section
8.03(d) relating to the business or operations of the Borrower and its
Subsidiaries;
(w) Liens granted by a Subsidiary in favor of the Borrower or another Subsidiary
in respect of Indebtedness or obligations owed by such Subsidiary to the
Borrower or such other Subsidiary, in each case, to the extent the Investment
secured by any such Lien(s) is permitted by Section 8.02;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties; and
(y) Liens not otherwise permitted hereby securing obligations or liabilities;
provided that the aggregate outstanding principal amount of such obligations and
liabilities shall not exceed $15,000,000 at any time.
8.02 Investments.
Make any Investments, except:
(a) Investments held by the Borrower or any Subsidiary in the form of cash or
Cash Equivalents (or any other Investments by a Broker-Dealer Subsidiary in the
ordinary course of its business);
(b) Investments existing as of the Closing Date or made pursuant to binding
commitments existing as of the Closing Date, in each case set forth in
Schedule 8.02, and renewals, refinancings and extensions thereof; provided, that
the amount of such Investment is not increased at the time of such renewal,
refinancing or extension unless otherwise permitted by this Section 8.02;
(c) (i) Investments in any Person that is a Loan Party prior to giving effect to
such Investment or will become a Loan Party contemporaneously with such
Investment, (ii) Investments by any Loan Party in any Subsidiary of the Borrower
that is not a Loan Party in an aggregate amount not to exceed $10,000,000 (the
“Non-Loan Party Investment Basket”) during any fiscal year; provided, that to
the extent that any portion of the Non-Loan Party Investment Basket is not used
in any fiscal year, such unused portion may be carried forward to the following
fiscal year and added to the Non-Loan Party Investment Basket for such fiscal
year, with the amount of any

 

57



--------------------------------------------------------------------------------



 



such unused portion used last and (iii) Investments by any Subsidiary of the
Borrower that is not a Loan Party in any other Subsidiary of the Borrower that
is not a Loan Party;
(d) Investments consisting of extensions of credit (including margin credit) in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit or margin credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;
(e) (i) Guarantees and Swap Contracts permitted by Section 8.03 and (ii)
Guarantees in respect of ordinary course obligations (other than Indebtedness)
incurred in the ordinary course of business; and
(f) Permitted Acquisitions and other Acquisitions consented to by the Required
Lenders;
(g) advances to officers, directors and employees of the Borrower and its
Subsidiaries in the ordinary course of business;
(h) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;
(i) Investments resulting from pledges or deposits described in clauses (e) and
(f) of Section 8.01;
(j) Investments in the ordinary course of business arising under arrangements in
connection with the participation in or through any clearing system or
investment, commodities or stock exchange where the Investment arises under the
rules, normal procedures, agreements or legislation governing trading on or
through such system or exchange;
(k) Investments by any Loan Party or a Broker-Dealer Subsidiary in a
Broker-Dealer Subsidiary with the intent of (i) permitting such Broker-Dealer
Subsidiary to comply with applicable capital requirements or (ii) financing the
working capital needs of such Broker-Dealer Subsidiary; and
(l) other Investments not contemplated by the foregoing clauses (including
Investments in joint ventures) in an aggregate amount not to exceed $25,000,000
at any one time outstanding; provided, that, the Borrower and its Subsidiaries
may make unlimited Investments so long as (i) no Default or Event of Default
exists immediately prior to and after giving effect thereto, (ii) after giving
effect to any such Investment on a Pro Forma Basis, (x) the Consolidated
Leverage Ratio is less than or equal to 1.25:1.0 as of the most recent fiscal
quarter and (y) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11(a) and (b) as of the most recent fiscal
quarter.
8.03 Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a) Indebtedness under the Loan Documents;

 

58



--------------------------------------------------------------------------------



 



(b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule 8.03
and renewals, refinancings and extensions thereof; provided that (i) the amount
of such Indebtedness is not increased at the time of such renewal, refinancing
or extension except by any accrued but unpaid interest and premium or penalty
payable by the terms of such obligation thereon and reasonable fees and expenses
associated therewith and by an amount equal to any existing commitments
unutilized thereunder and (ii) the material terms taken as a whole of such
renewal, refinancing or extension are not materially less favorable to Borrower
and its Subsidiaries than the terms of the Indebtedness being renewed,
refinanced or extended;
(c) intercompany Indebtedness permitted under Section 8.02;
(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $10,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed, together with all
other expenses, sales taxes and financing charges incurred in connection with
acquiring such property; and (iii) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing plus any accrued but unpaid interest and premium or
penalty payable by the terms of such obligation thereon and reasonable fees and
expenses associated therewith;
(f) Indebtedness incurred by Broker-Dealer Subsidiaries under customary terms in
the ordinary course of business; provided, that, if any such Indebtedness is
unsecured, the applicable Broker-Dealer Subsidiary holds, or will have the right
to hold pursuant to pending securities transactions and in accordance with
applicable laws and regulations, customer funds or unencumbered marketable
securities sufficient, at the time of the securities transaction which gave rise
to any such Indebtedness, to refinance such Indebtedness on a secured basis
using such securities as collateral;
(g) Indebtedness incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums; provided
that the total of all such Indebtedness shall not exceed the aggregate amount of
such unpaid insurance premiums;
(h) Indebtedness arising from agreements providing for indemnification, escrows,
adjustment of purchase price or similar obligations, or from guarantees or
letters of credit, surety bonds or performance bonds securing the performance of
Borrower or any Subsidiary pursuant to agreements in connection with Permitted
Acquisitions, Dispositions permitted under Section 8.05 or transactions of the
type described in clauses (a) through (g) of the definition of “Dispositions”;

 

59



--------------------------------------------------------------------------------



 



(i) Indebtedness in the ordinary course of business in respect of netting
services, overdraft protection services, employee credit cards, purchase cards,
credit cards and otherwise in connection with deposit accounts;
(j) Guarantees (to the extent permitted by Section 8.02) with respect to any
Indebtedness permitted under this Section 8.03;
(k) Indebtedness owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;
(l) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of other Indebtedness
for borrowed money), in each case, provided in the ordinary course of business;
(m) Indebtedness in the ordinary course of business in respect of letters of
credit, guarantees, counter-indemnities and short term facilities incurred by
the Borrower or any Subsidiary engaged in Exchange and Clearing Operations in
connection with the ordinary clearing, depository and settlement procedures
(including, without limitation, any letter of credit or guarantees provided to
any central securities depositories or external custodians) relating thereto;
provided, that any advances are repaid within ten (10) days following the date
of such advance or any drawing under any letter of credit or guarantee;
(n) any Indebtedness in the ordinary course of business arising under
arrangements in connection with the participation in or through any clearing
system or investment, commodities or stock exchange where the Indebtedness
arises under the rules, normal procedures, agreements or legislation governing
trading on or through such system or exchange; provided, that any advances
thereunder are repaid within ten (10) days following the date of such advance or
any drawing under any letter of credit or guarantee;
(o) any Indebtedness arising as a result of short-term sale and repurchase
transactions entered into by a Subsidiary on market terms and in respect of
marketable securities held for investment purposes where the applicable
Subsidiary enters into back to back, foreign exchange, swap or derivative
transactions in the ordinary course of business; provided, that the amount of
such Indebtedness does not exceed the principal amount of the securities sold;
(p) Indebtedness of any Broker-Dealer Subsidiaries or any direct or indirect
parent of any such Broker-Dealer Subsidiaries incurred to satisfy such
Broker-Dealer Subsidiary’s determination of any requirement imposed at any time
or from time to time by any Governmental Authority; provided, that any such
Indebtedness is not outstanding for longer than forty-five (45) days;
(q) Indebtedness of any Person that is merged or consolidated with and into any
Subsidiary or of any Person that otherwise becomes a Subsidiary after the
Closing Date; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and extensions renewals and replacements
of any such Indebtedness so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
Indebtedness

 

60



--------------------------------------------------------------------------------



 



being extended, renewed or replaced (plus any accrued but unpaid interest and
redemption premium payable by the terms of such Indebtedness thereon and any
fees and expenses associated therewith); and
(r) other Indebtedness not contemplated by the foregoing clauses in an aggregate
amount not to exceed $25,000,000 at any one time outstanding; provided, that,
the Borrower and the Guarantors may incur unlimited Indebtedness so long as
(i) no Default or Event of Default exists immediately prior to and after giving
effect thereto, (ii) after giving effect to the incurrence of any such
Indebtedness on a Pro Forma Basis, (x) the Consolidated Leverage Ratio is less
than or equal to 1.25:1.0 as of the most recent fiscal quarter and (y) the Loan
Parties would be in compliance with the financial covenants set forth in
Section 8.11(a) and (b) as of the most recent fiscal quarter.
8.04 Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, the
following shall be permitted:
(a) the Borrower or any of its Subsidiaries may merge or consolidate with any
Person that is in a Permitted Line of Business; provided that (i) in the case of
any merger or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving corporation; (ii) in the case of any merger or
consolidation involving a Loan Party, the surviving entity shall be a Loan
Party; (iii) in the case of any merger or consolidation involving a
Broker-Dealer Subsidiary, the surviving entity shall be a Broker-Dealer
Subsidiary; and (iv) any merger or consolidation effected under this
Section 8.04(a) with a Person that is not the Borrower or one of its
Subsidiaries shall be treated for all purposes hereof as an Investment and shall
be subject to the limitations of Section 8.02;
(b) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such action is in the best interest of the Borrower and its
Subsidiaries and not materially disadvantageous to the Lenders;
(c) the Borrower and its Subsidiaries may consummate Permitted Acquisitions or
other Acquisitions consented to by the Required Lenders; and
(d) a merger, dissolution, liquidation, consolidation, Disposition or
transaction of the type described in clauses (a) through (g) of the definition
of “Dispositions”, the purposes of which is to effect a Disposition permitted
pursuant to Section 8.05, a transaction of the type described in clauses
(a) through (g) of the definition of “Dispositions”, or an Investment permitted
by Section 8.02; provided, that any such merger, dissolution, liquidation,
consolidation, Disposition or transaction otherwise satisfies the terms of this
Section 8.04.
8.05 Dispositions.
Make any Disposition unless (i) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (ii) such transaction does not involve a sale or other
disposition of receivables other than receivables owned by or attributable to
other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05, and (iii) the aggregate net book value

 

61



--------------------------------------------------------------------------------



 



of all of the assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all such transactions occurring during any fiscal year shall not
exceed $20,000,000. For the avoidance of doubt, the granting of Liens permitted
by Section 8.01, the making of Investments permitted by Section 8.02, any
mergers, consolidations, liquidations or dissolutions permitted by Section 8.04
and any Restricted Payment permitted by Section 8.06 will not be deemed to be
Dispositions for purposes of this Section 8.05.
8.06 Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
(a) (i) each Subsidiary that is a Loan Party may make Restricted Payments to the
Borrower or any Guarantor and (ii) each Subsidiary that is not a Loan Party may
make Restricted Payments to the Borrower or any Subsidiary;
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;
(c) the Borrower may make the Special Dividend;
(d) the Borrower may make Restricted Payments in an aggregate amount not to
exceed $5,000,000 in any fiscal year, so long as, in each case, no Default or
Event of Default exists or would result therefrom; provided, that, the Borrower
may make unlimited Restricted Payments so long as (i) no Default or Event of
Default exists immediately prior to and after giving effect thereto, (ii) after
giving effect to any such Restricted Payment on a Pro Forma Basis, (x) the
Consolidated Leverage Ratio is less than or equal to 1.25:1.0 as of the most
recent fiscal quarter and (y) the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11(a) and (b) as of the most recent
fiscal quarter;
(e) each non-Wholly Owned Subsidiary may declare and make tax distributions to
its minority equity holders, provided that such tax distributions are made
ratably to all equity holders of such non-Wholly Owned Subsidiary; and
(f) the Borrower and its Subsidiaries may make Restricted Payments not to exceed
$2,000,000 (“Employee Repurchases Basket”) during any fiscal year pursuant to
and in accordance with stock option plans, employee agreements or other benefit
plans approved by the Borrower’s board of directors for management, directors,
former directors, employees and former employees of the Borrower and its
Subsidiaries; provided, that to the extent that any portion of the Employee
Repurchases Basket is not used in any fiscal year, such unused portion may be
carried forward to the following fiscal year and added to the Employee
Repurchases Basket for such fiscal year, with the amount of any such unused
amount being used last.
8.07 Change in Nature of Business.
Engage in any material line of business other than a Permitted Line of Business.
8.08 Transactions with Affiliates and Insiders.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person, in each case involving aggregate
payments or consideration in excess of $5,000,000, other than (a) the Special
Dividend and other transactions permitted under this Agreement or the other Loan

 

62



--------------------------------------------------------------------------------



 



Documents, (b) transfers of cash and assets to among the Borrower and its
Subsidiaries which are Dispositions permitted under Section 8.05 or transactions
of the type described in clauses (a) through (g) of the definition of
“Dispositions”, (c) reasonable compensation and employee benefit arrangements
paid to, indemnities provided for the benefit of and reimbursement of expenses
of officers, directors and employees in the ordinary course of business, (d) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors,
(e) employment and severance arrangements entered into in the ordinary course of
business between the Borrower or any Subsidiary of the Borrower and any officer
or employee thereof and approved by the Borrower’s board of directors,
(f) customary fees and indemnifications (including the reimbursement of
expenses) may be paid to directors and officers of the Borrower and its
Subsidiaries, (g) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business, (h) any transaction with an Affiliate (other than the
Borrower or any Subsidiary) where the only consideration paid to such Affiliate
is Qualified Equity Interests and (i) except as otherwise specifically limited
in this Agreement, transactions on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.
8.09 Burdensome Agreements.
Enter into, or permit to exist, any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its property in favor
of the Administrative Agent (for the benefit of the holders of the Obligations)
for the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property is given as security for the Obligations, except (a) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(e), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (b) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (c) pursuant to customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05, pending the consummation of such sale,
(d) customary restrictions on the assignment or transfer in leases, subleases,
licenses or sublicense, (e) customary provisions in joint venture agreements
permitted hereunder and other similar agreements applicable to joint ventures
that are applicable solely to such joint venture otherwise permitted hereunder,
(f) agreements, documents, instruments or acknowledgments with Governmental
Authorities consistent with restrictions imposed by applicable Laws,
(g) contractual obligations binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary in accordance with the terms of this Agreement, so
long as such contractual obligations were not entered into solely in
contemplation of such Person becoming a Subsidiary, (h) restrictions on the
property of any Foreign Subsidiary pursuant to the terms of any Indebtedness of
such Foreign Subsidiary permitted to be incurred hereunder, (i) restrictions on
cash, Cash Equivalents or other deposits imposed by customers under contracts
entered into in the ordinary course of business and (j) any restrictions on
Liens imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (a) through (i)
above.
8.10 Use of Proceeds.
Use the proceeds of the Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

63



--------------------------------------------------------------------------------



 



8.11 Financial Covenants.
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 2.25 to 1.0.
(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 4.00 to 1.0.
(c) Excess Net Capital. Permit Excess Net Capital to be less than the greater of
(x) $25,000,000 and (y) an amount equal to 25% of the actual amount of Net
Capital required to be maintained by optionsXpress at such time pursuant to the
Net Capital Rule.
8.12 Capital Expenditures.
Permit the aggregate amount of Consolidated Capital Expenditures made by the
Borrower and its Subsidiaries in any fiscal year to exceed $25,000,000 (the
“Base Capex Amount”) plus that portion of the Base Capex Amount for the
immediately preceding fiscal year which was not utilized, in an amount not to
exceed $10,000,000 (the “Carryover Amount”). During any fiscal year,
Consolidated Capital Expenditures shall be deemed to be made first from the
Carryover Amount for such fiscal year and second from the Base Capex Amount for
such fiscal year.
8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
(a) Amend, modify or change the Organization Documents of any Loan Party or any
entity whose Equity Interests constitute Collateral in a manner materially
adverse to the Lenders.
(b) Change its fiscal year.
(c) With respect to the Borrower or any Domestic Subsidiary, without providing
ten (10) days prior written notice to the Administrative Agent, change its name,
state of formation or form of organization.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
Any of the following shall constitute an Event of Default:
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) Business Days after the same becomes due, any interest on
any Loan, or any fee due hereunder, or (iii) within five (5) Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03(a), 7.05(a) (with respect
to a Loan Party or a Material Subsidiary) or Article VIII; or
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on

 

64



--------------------------------------------------------------------------------



 



its part to be performed or observed and such failure continues for thirty
(30) days after the earlier of (x) a Responsible Officer of a Loan Party
becoming aware of such failure and (y) written notice thereof to the Borrower by
the Administrative Agent; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e) Cross-Default. (i) Any Loan Party or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause, with the giving of notice if required and after the expiration of all
applicable grace periods, such Indebtedness to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided, that this paragraph (e)(i) shall
not apply to secured Indebtedness that becomes due solely as a result of the
Disposition, Involuntary Disposition or transaction of the type described in
clauses (a) through (g) of the definition of “Dispositions” of the property or
assets securing such Indebtedness ((x) to the extent such Disposition,
Involuntary Disposition or transaction of the type described in clauses
(a) through (g) of the definition of “Dispositions” is not prohibited by this
Agreement and (y) so long as such Loan Party or such Material Subsidiary, as the
case may be, shall have cured any default under the documentation evidencing
such secured Indebtedness caused by such Disposition, Involuntary Disposition or
transaction of the type described in clauses (a) through (g) of the definition
of “Dispositions”); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Material
Subsidiary as a result thereof is greater than the Threshold Amount; or
(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or
(g) Inability to Pay Debts. Any Loan Party or any Material Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or

 

65



--------------------------------------------------------------------------------



 



(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect or such
judgment shall not otherwise be vacated, discharged or bonded; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any Subsidiary fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
(j) Invalidity of Loan Documents; Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement), ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any material
provision of any Loan Document, or purports to revoke, terminate or rescind any
Loan Document; or
(k) Change of Control. There occurs any Change of Control.
9.02 Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a) declare the commitment of each Lender to make the Term Loan to be
terminated, whereupon such commitments shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make the Term Loan shall
automatically terminated and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without

 

66



--------------------------------------------------------------------------------



 



further act of the Administrative Agent or any Lender.
9.03 Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Section 2.11, shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon, due under any Swap Contract between any Loan
Party and any Swap Bank, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Swap Banks) in proportion to the respective amounts described in this
clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans, (b) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
any Loan Party and any Swap Bank, to the extent such Swap Contract is permitted
by Section 8.03(d), and (c) payments of amounts due under any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank,
ratably among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements and Swap Banks or Treasury Management Banks, as
applicable) in proportion to the respective amounts described in this clause
Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full
(other than contingent indemnification obligations for which no claim has been
asserted), to the Borrower or as otherwise required by Law.
ARTICLE X
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to

 

67



--------------------------------------------------------------------------------



 



the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
10.02 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
10.03 Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

68



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04 Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
10.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
10.06 Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with

 

69



--------------------------------------------------------------------------------



 



an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section (except that the
resigning Administrative Agent shall continue to serve as the “collateral agent”
for the Lenders and the other holders of the Obligations until such time as a
successor Administrative Agent is appointed). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
10.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.08 No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
10.09 Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

70



--------------------------------------------------------------------------------



 



(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations (other than
obligations under Swap Contracts or Treasury Management Agreements to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.06 and
11.04) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
10.10 Collateral and Guaranty Matters.
Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, (a) to release any Lien on any Collateral granted
to or held by the Administrative Agent under any Loan Document (i) upon payment
in full of all Obligations under the Loan Documents (other than contingent
indemnification obligations), (ii) that is transferred or to be transferred as
part of or in connection with any Disposition permitted hereunder or under any
other Loan Document, any transaction of the type described in clauses
(a) through (g) of the definition of “Dispositions” or any Involuntary
Disposition, or (iii) as approved in accordance with Section 11.01 and (b) to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary or is deemed to be a Foreign Subsidiary as a result of
a transaction permitted hereunder.
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that:
(a) no such amendment, waiver or consent shall:

 

71



--------------------------------------------------------------------------------



 



(i) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest or fees due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment;
(ii) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the final proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary to (A) amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would reduce the
rate of interest on any Loan or reduce any fee payable hereunder;
(iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
(v) except in connection with a Disposition permitted under Section 8.05 or any
transaction of the type described in clauses (a) through (g) of the definition
of “Dispositions”, release all or substantially all of the Collateral without
the written consent of each Lender directly affected thereby; or
(vi) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04, a Disposition permitted under
Section 8.05 or any transaction of the type described in clauses (a) through
(g) of the definition of “Dispositions”, all or substantially all of the
Guarantors without the written consent of each Lender directly affected thereby,
except to the extent the release of any Guarantor is permitted pursuant to
Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone).
(b) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to

 

72



--------------------------------------------------------------------------------



 



vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional term loan
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably in the benefits of this Agreement and the
other Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, (ii) to permit the
refinancing of all or a portion of the outstanding Term Loan with a replacement
term loan tranche denominated in Dollars which would be added to this Agreement
to share ratably in the benefits of this Agreement and the other Loan Documents
with the obligations and liabilities from time to time outstanding in respect of
the existing facilities hereunder and (iii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
11.02 Notices and Other Communications; Facsimile Copies.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower or any other Loan Party or the Administrative Agent, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the

 

73



--------------------------------------------------------------------------------



 



Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of any Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or any
of its Subsidiaries or any of their respective securities for purposes of United
States Federal or state securities laws.

 

74



--------------------------------------------------------------------------------



 



(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of any Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04 Expenses; Indemnity; and Damage Waiver.
(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees and out-of-pocket
charges and disbursements of one primary outside counsel for the Administrative
Agent and of special or local counsel for the Administrative Agent, to the
extent reasonably necessary), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the reasonable and
documented fees and out-of-pocket charges and disbursements of any counsel for
the Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or

 

75



--------------------------------------------------------------------------------



 



(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
(which shall be limited to one firm of counsel to the Administrative Agent and
the Lenders taken as a whole (exclusive of any reasonably necessary special
counsel and of one local counsel to the Administrative Agent and the Lenders
(taken as a whole) in each relevant jurisdiction), unless the interests of any
Indemnitee are sufficiently divergent such that there exists an actual or
perceived conflict of interest and such Indemnitee informs the Borrower of such
conflict of interest, in which case one additional counsel in each applicable
jurisdiction may be appointed for such Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds thereof, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of such Indemnitee’s Controlled Affiliates,
officers, directors, employees, partners, agents or other representatives,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for a material breach of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise from claims of any
Indemnitee solely against one or more other Indemnitiees that (1) do not involve
or have not resulted from an act or omission by any Loan Party or any Subsidiary
and (2) do not involve claims against the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties relating to the administration of this
Agreement and the other Loan Documents.
(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any

 

76



--------------------------------------------------------------------------------



 



such sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.09(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, other
than for direct or actual damages resulting from the gross negligence, bad faith
or willful misconduct of such Indemnitee or any of such Indemnitee’s Controlled
Affiliates, officers, directors, employees, partners, agents or other
representatives as determined by a court of competent jurisdiction by final and
nonappealable judgment.
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
11.05 Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of

 

77



--------------------------------------------------------------------------------



 



this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, if the Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
(ii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.
(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent

 

78



--------------------------------------------------------------------------------



 



may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person or (D) to a Competitor.
(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vi) Assignee is not a Competitor. Each assignee shall represent and warrant in
writing to the assigning Lender and the Administrative Agent that such assignee
is not a Competitor.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon written request, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and the principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each

 

79



--------------------------------------------------------------------------------



 



Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) such Participant shall represent and
warrant in writing to the assigning Lender that such Participant is not a
Competitor. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of the Section 11.01(a) that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.10 as though
it were a Lender.
(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
11.07 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case the

 

80



--------------------------------------------------------------------------------



 



Borrower will be promptly notifed), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
11.08 Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency but excluding payroll, employee benefit accounts, trust
accounts, tax withholding accounts and, for the avoidance of doubt, accounts
containing customer funds) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document solely to the extent such obligations of
the Borrower or such Loan Party are due and owing or are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.10 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and

 

81



--------------------------------------------------------------------------------



 



application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
11.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10 Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
11.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
11.12 Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the

 

82



--------------------------------------------------------------------------------



 



Administrative Agent, then such provisions shall be deemed to be in effect only
to the extent not so limited.
11.13 Replacement of Lenders.
If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender delivers a notice to the Borrower under Section 3.02, (iv) a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders affected thereby (as
applicable), or (v) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c) (i) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter or (ii) in the case of any such assignment resulting from
the delivery of a notice under Section 3.02, such assignment will result in the
Borrower being able to borrow from the assignee at the Eurodollar Rate;
(d) such assignment does not conflict with applicable Laws; and
(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

83



--------------------------------------------------------------------------------



 



11.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE,

 

84



--------------------------------------------------------------------------------



 



AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
11.17 USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
11.18 No Advisory or Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and
MLPF&S, are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and MLPF&S, on the
other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b)(i) the Administrative Agent and MLPF&S each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrower or any of Affiliates or any other Person
and (ii) neither the Administrative Agent nor MLPF&S has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and MLPF&S and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor MLPF&S has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases, any

 

85



--------------------------------------------------------------------------------



 



claims that it may have against the Administrative Agent or MLPF&S with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
[SIGNATURE PAGES FOLLOW]

 

86



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

          BORROWER: OPTIONSXPRESS HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Adam DeWitt         Name:   Adam DeWitt        Title:   Chief
Financial Officer and Secretary      GUARANTORS: XPRESSTRADE, L.L.C.,
an Illinois limited liability company
         by: OPTIONSXPRESS HOLDINGS, INC., a Delaware corporation    
           its Sole Manager            By:   /s/ Adam DeWitt         Name:  
Adam DeWitt        Title:   Chief Financial Officer and Secretary        BX
HOLDINGS LLC,
a Delaware limited liability company
      By:   /s/ Adam DeWitt         Name:   Adam DeWitt        Title:   Chief
Financial Officer         OPTIONETICS, INC.,
a Delaware corporation
      By:   /s/ Adam DeWitt         Name:   Adam DeWitt        Title:   Vice
President        PARAGON FUTURES GROUP, INC.,
a Delaware corporation
      By:   /s/ Adam DeWitt         Name:   Adam DeWitt        Title:   Chief
Financial Officer and Secretary   

OPTIONSXPRESS HOLDINGS, INC.
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            BROKERSXPRESS ILLINOIS, INC.,
an Illinois corporation
      By:   /s/ David A. Fisher         Name:   David A. Fisher        Title:  
President and Chief Executive Officer   

OPTIONSXPRESS HOLDINGS, INC.
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Paley Chen         Name:   Paley Chen        Title:   Assistant
Vice President   

OPTIONSXPRESS HOLDINGS, INC.
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          LENDERS: BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Maryanne Fitzmaurice         Name:   Maryanne Fitzmaurice       
Title:   Senior Vice President   

OPTIONSXPRESS HOLDINGS, INC.
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL (CHICAGO BRANCH),
as a Lender
      By:   /s/ Scott M. Ferris         Name:   SCOTT M. FERRIS        Title:  
MANAGING DIRECTOR   

OPTIONSXPRESS HOLDINGS, INC.
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Lander
      By:   /s/ Michael King         Name:   Michael King        Title:  
Assistant Vice President   

OPTIONSXPRESS HOLDINGS, INC.
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            THE PRIVATEBANK AND TRUST COMPANY,
as a Lender
      By:   /s/ Alison Murphy         Name:   Alison Murphy        Title:  
Managing Director   

OPTIONSXPRESS HOLDINGS, INC.
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Broker-Dealer Subsidiaries
brokersXpress, LLC, an Illinois limited liability company
Hubb Pty Ltd., an entity organized under the laws of Australia
Hubb Financial, LLC, a California limited liability company
Hubb Financial Institute Pty Ltd., an entity organized under the laws of
Australia
Hubb Financial Group Pty Ltd., an entity organized under the laws of Australia
Investment Educators Australia Pty Ltd., an entity organized under the laws of
Australia
Lanai Partners, LLC, a Delaware limited liability company1
OPEN E CRY, LLC, an Ohio limited liability company
optionsXpress, Inc., a Delaware corporation
optionsXpress Australia Pty Limited, an entity organized under the laws of
Australia
optionsXpress Canada Corp., an entity organized under the laws of Nova Scotia
optionsXpress Europe, B.V., an entity organized under the laws of The
Netherlands
optionsXpress International, Inc., a Delaware corporation2
optionsXpress Singapore Pte Ltd., an entity organized under the laws of the
Republic of Singapore
OX TRADING, LLC, a Delaware limited liability company
OXE, LLC, a Delaware limited liability company3
The Hubb Organization Pty Ltd., an entity organized under the laws of Australia
 

      1  
If the subsidiary becomes a Material Subsidiary, then such subsidiary shall need
to comply with the requirements set forth in Sections 7.12 and 7.14 as if such
subsidiary was a Broker Dealer Holdco.
  2  
If the subsidiary becomes a Material Subsidiary, then such subsidiary shall need
to comply with the requirements set forth in Section 7.14 as if such subsidiary
was a Broker Dealer Holdco.
  3  
If the subsidiary becomes a Material Subsidiary, then such subsidiary shall need
to comply with the requirements set forth in Sections 7.12 and 7.14 as if such
subsidiary was a Broker Dealer Holdco.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
Permitted Investors
G-BAR Limited Partnership
James A. Gray
Ned W. Bennett

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Competitors
Charles Schwab
E*Trade Financial
Fidelity
Interactive Brokers
Scottrade
TD Ameritrade
TD Bank
TradeStation Securities

 

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments and Applicable Percentages

                              Applicable Percentage of   Lender   Commitment    
Commitments  
Bank of America, N.A.
  $ 40,000,000.00       33.333333333 %
Bank of Montreal (Chicago Branch)
  $ 30,000,000.00       25.000000000 %
Fifth Third Bank
  $ 30,000,000.00       25.000000000 %
The PrivateBank and Trust Company
  $ 20,000,000.00       16.666666667 %
TOTAL
  $ 120,000,000.00       100.000000000 %

 

 



--------------------------------------------------------------------------------



 



Schedule 6.13
Subsidiaries

                                          Number and                    
Percentage of                     Outstanding             Number of   Shares
Owned Loan Party or       Jurisdiction of   Shares   by Loan Party Subsidiary
Owner   Subsidiary   Formation   Outstanding   or Subsidiary
optionsXpress Holdings, Inc.
  optionsXpress, Inc.   Delaware   25,000,000 shares of Common Stock, 10,000,000
shares of Preferred Stock   25,000,000 shares of Common Stock, 10,000,000 shares
of Preferred Stock; 100%
optionsXpress Holdings, Inc.
  optionsXpress International, Inc.   Delaware   1,000     1,000; 100%
optionsXpress Holdings, Inc.
  brokersXpress Illinois, Inc.   Illinois   1,000     1,000; 100%
brokersXpress Illinois, Inc.
  brokersXpress, LLC   Illinois   N/A     N/A; 100%
optionsXpress International, Inc.
  ox Singapore, LLC   Delaware   N/A     N/A; 100%
ox Singapore, LLC
  optionsXpress Singapore, LLC   Delaware   N/A     N/A; 100%
optionsXpress Singapore, LLC
  optionsXpress Singapore Pte Ltd.   Organized under the laws of the Republic of
Singapore   100,000     100,000; 100%
optionsXpress International, Inc.
  optionsXpress Canada Corp.   Organized under the laws of Nova Scotia   100    
100; 100%
optionsXpress International, Inc.
  OX Australia, LLC   Delaware   10     10; 100%
OX Australia, LLC
  optionsXpress Australia Pty Limited   Organized under the laws of Australia  
5,000     5,000; 100%
optionsXpress International, Inc.
  optionsXpress Europe, LLC   Delaware   100     95; 95%
optionsXpress Europe, LLC
  optionsXpress Europe, B.V.   Organized under the laws of The Netherlands  
265,000     265,000; 100%
optionsXpress Holdings, Inc.
  OX TRADING, LLC   Delaware   10     10; 100%

 

 



--------------------------------------------------------------------------------



 



                                          Number and                    
Percentage of                     Outstanding             Number of   Shares
Owned Loan Party or       Jurisdiction of   Shares   by Loan Party Subsidiary
Owner   Subsidiary   Formation   Outstanding   or Subsidiary
optionsXpress Holdings, Inc.
  XPRESSTRADE, L.L.C.   Illinois   100     100; 100%
optionsXpress Holdings, Inc.
  bX Holdings LLC   Delaware   7,189,535     7,189,535; 100%
optionsXpress Holdings, Inc.
  Paragon Futures Group, Inc.   Delaware   1,500     1,500; 100%
Paragon Futures Group, Inc.
  OPEN E CRY, LLC   Ohio   N/A     N/A; 100%
optionsXpress Holdings, Inc.
  OXE, LLC   Delaware   100     100; 100%
OXE, LLC
  Lanai Partners, LLC   Delaware   1,000     1,000; 100%
Lanai Partners, LLC
  Hubb Financial Group Pty Ltd.   Organized under the laws of Australia   100  
  100; 100%
Lanai Partners, LLC
  OPTIONETICS, INC.   Delaware   1,000     1,000; 100%
Hubb Financial Group Pty Ltd.
  Optionetics Pty Ltd.   Organized under the laws of Australia   100     100;
100%
Optionetics Pty Ltd.
  Investment Educators Asia Pte Ltd.   Organized under the laws of the Republic
of Singapore   N/A     N/A; 100%
Optionetics Pty Ltd.
  Investment Educators Hong Kong Pte Ltd.   Organized under the laws of the
Republic of Singapore   N/A     N/A; 100%
Hubb Financial Group Pty Ltd.
  The Hubb Organization Pty Limited   Organized under the laws of Australia  
41,100,005     41,100,005; 100%
The Hubb Organization Pty Ltd.
  Hubb (Australia) Pty Ltd.   Organized under the laws of the Australia   580  
  580; 100%
The Hubb Organization Pty Ltd.
  Hubb Events (India) Private Limited   Organized under the laws of India  
100,000     100,000; 100%
The Hubb Organization Pty Ltd.
  Hubb Financial, LLC   California   100     100; 100%
Hubb Financial Group Pty Ltd.
  Hubb Financial Institute Pty Ltd.   Organized under the laws of Australia  
100     100; 100%
Hubb Financial Group Pty Ltd.
  Investment Educators Australia Pty Limited   Organized under the laws of
Australia   1     1; 100%

 

 



--------------------------------------------------------------------------------



 



Schedule 6.19(a)
Taxpayer and Organizational Identification Numbers

                      U.S. Taxpayer Identification     Organization
Identification   Loan Party   Number     Number  
brokersXpress Illinois, Inc.
    42-1679209       63841226  
bX Holdings LLC
    32-0070203       3639305  
OPTIONETICS, INC.
    20-3899053       4052397  
optionsXpress Holdings, Inc.
    20-1444525       3813618  
Paragon Futures Group, Inc.
    31-1643654       3003919  
XPRESSTRADE, L.L.C.
    36-4114232       00090522  

 

 



--------------------------------------------------------------------------------



 



Schedule 6.19(b)
Changes in Legal Name, State of Formation and Structure

1.  
Global Investment Research Corp., a Florida corporation, merged into
Optionetics, Inc. on December 6, 2005.
  2.  
FX Trading Education Corp., a California corporation, Global Financial Planning
Resources, Inc., a Florida corporation, and Profit Strategies Group, Inc., a
California corporation, merged into OPTIONETICS, INC. on September 29, 2009.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.01
Liens Existing on the Closing Date

                          Filing   File Number             Jurisdiction   Type  
& Date   Debtor   Secured Party   Collateral Description
Delaware Secretary of State
  UCC   2007 3228862

8/23/07   optionsXpress Holdings, Inc.
311 W. Monroe, Suite 1000
Chicago, IL 60603   Dell Financial Services L.P.
12234 N. IH-35 Bldg B
Austin, TX 78753   Specific computer equipment, peripherals and software
purchased by debtor from Dell Marketing L.P. pursuant to purchase order number
BWS-073007-1 dated July 30, 2007.
Delaware Secretary of State
  UCC   2008 3720032   optionsXpress Holdings, Inc.
39 South LaSalle Street
Chicago, IL 60603   JPMorgan Chase Bank, N.A.
10 South Dearborn 7th Floor
Chicago, IL 60603   All certain investment property, securities entitlements,
securities, commodity accounts, commodities, instruments, investments, cash,
other funds and amounts and other assets of every nature and description at any
time held in or credited to account #5XR-710859 at Deutsche Bank [NOTE: account
number has been changed to 5XL-710764].

 

 



--------------------------------------------------------------------------------



 



Schedule 8.02
Investments Existing on the Closing Date

1.  
optionsXpress Holdings, Inc. owns auction rate securities with a present value
of $12,125,044.

2.  
Paragon Futures Group, Inc. holds a loan to OPEN E CRY, LLC in the amount of
$1,500,000.

3.  
optionsXpress Holdings, Inc. holds a loan to optionsXpress Canada Corp. in the
amount of $198,717.

4.  
optionsXpress Holdings, Inc. holds a loan to Hubb Financial Group Pty Ltd. in
the amount of $500,000 plus interest dated December 9, 2009.

5.  
Investments in the Equity Interests of Subsidiaries as more fully described on
Schedule 6.13.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.03
Indebtedness Existing on the Closing Date

                  Type of Indebtedness   Obligor   Issuer   Amount  
Letter of Credit
  optionsXpress Singapore Pte Ltd   JPMorgan Chase Bank, N.A.   SGD 7,500,000.00
 
Letter of Credit
  optionsXpress Singapore Pte Ltd   JPMorgan Chase Bank, N.A.   SGD 100,000.00  

 

 



--------------------------------------------------------------------------------



 



Schedule 11.02
Certain Addresses for Notices
LOAN PARTIES:
optionsXpress Holdings, Inc.
Attention: Adam DeWitt
311 W Monroe St, Suite 1000
Chicago, IL 60606
Telephone: 312-267-6620
Fax: 312-220-7070
Email: adewitt@optionsxpress.com
-with a copy to-
optionsXpress Holdings, Inc.
Attention: Legal Department
311 W Monroe St, Suite 1000
Chicago, IL 60606
ADMINISTRATIVE AGENT:
Notices (other than Requests for Extensions of Credit):
Administrative Agent:
Bank of America, N.A.
Agency Management
335 Madison Avenue
Mail Code: NY1-503-04-03
New York, NY 10017
Attention: Paley Chen
Telephone: (646) 556-0753
Telecopier: (212) 548-8944
Electronic Mail: Paley.Chen@baml.com
For Payments and Requests for Extensions of Credit:
Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Jean Hood
Telephone: (980) 388-9114
Telecopier: (704) 719-8162
Electronic Mail: jean.hood@baml.com
Account No.: 1366212250600
ABA# 026009593
Ref: OptionsXpress

 

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF LOAN NOTICE
Date:                     , 201__

     
To:
  Bank of America, N.A., as Administrative Agent
 
   
Re:
 
Credit Agreement dated as of November 22, 2010 (as amended, modified,
supplemented, restated or extended from time to time, the “Credit Agreement”)
among optionsXpress Holdings, Inc., a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”). Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:
The undersigned hereby requests (select one):
o A Borrowing of the Term Loan
o A conversion of the Term Loan
o A continuation of the Eurodollar Rate Loans

1.  
On                     , 201_____  (which is a Business Day).
  2.  
In the amount of $                    .1
  3.  
Comprised of                      (Type of Loan requested).
  4.  
For Eurodollar Rate Loans: with an Interest Period of                     
months.

In connection with any Borrowing, the Borrower hereby represents and warrants
that each of the conditions set forth in Section 5.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing.

            OPTIONSXPRESS HOLDINGS, INC.,
a Delaware corporation
      By:           Name:           Title:      

 

      1  
Principal amount shall be $2,000,000 or a whole multiple of $1,000,000 in excess
thereof for conversion to or continuation of Eurodollar Rate Loans and
$1,000,000 or a whole multiple of $500,000 in excess thereof for conversion to
Base Rate Loans.

 





--------------------------------------------------------------------------------



 



Exhibit B
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or permitted registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Term Loan from time to time made by the Lender to
the Borrower pursuant to that certain Credit Agreement dated as of November 22,
2010 (as amended, modified, supplemented, extended and restated from time to
time, the “Credit Agreement”) among the Borrower, the Guarantors, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and during the
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of the Term Loan and payments with respect
thereto, as described in the Credit Agreement.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

            OPTIONSXPRESS HOLDINGS, INC.,
a Delaware corporation
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



         

Exhibit C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     , 201__

     
To:
  Bank of America, N.A., as Administrative Agent
 
   
Re:
 
Credit Agreement dated as of November 22, 2010 (as amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”)
among optionsXpress Holdings, Inc., a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”). Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:
The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                      of the Borrower, and that, in [his/her]
capacity as such and not in an individual capacity, [he/she] is authorized to
execute and deliver this Certificate to the Administrative Agent and the
Lenders, on behalf of the Borrower, as follows:
[Use following paragraph 1 for the fiscal year-end financial statements:]
[1. Attached hereto as Schedule 1 as required by Section 7.01(a) of the Credit
Agreement are (a) a consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal year ended as of the above date, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year and (b) a balance sheet of optionsXpress for
the fiscal year ended as of the above date and the related statements of income
or operations and cash flows for such fiscal year, and in the case of each of
clauses (a) and (b), setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant required by such section.]
[Use following paragraph 1 for fiscal quarter-end financial statements:]
[1. Attached hereto as Schedule 1 as required by Section 7.01(b) of the Credit
Agreement are a consolidated balance sheet of the Borrower and its Subsidiaries
for the fiscal quarter ended as of the above date, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.]
2. The financial covenant analyses and calculation of the Consolidated Leverage
Ratio, the Consolidated Interest Coverage Ratio and Excess Net Capital set forth
on Schedule 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 201___.

            OPTIONSXPRESS HOLDINGS, INC.,
a Delaware corporation
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



Schedule 2
to Compliance Certificate

                          1.   Consolidated Leverage Ratio (Section 8.11(a))    
 
                            (a)   Consolidated Funded Indebtedness  
$                    
 
                            (b)   Consolidated EBITDA    
 
                                (i)   Consolidated EBIT    
 
                                    (A)   Consolidated Net Income  
$                    
 
                                    (B)   the provision for taxes based on
income or profits or capital (or any alternative tax in lieu thereof),
including, without limitation, foreign, state, franchise and similar taxes and
foreign withholding taxes of the Borrower and its Subsidiaries paid or accrued
during such period deducted (and not added back) in computing Consolidated Net
Income for such period, including payments made pursuant to any tax sharing
agreements or arrangements among the Borrower and its Subsidiaries (so long as
such tax sharing payments are attributable to the operations of the Borrower and
its Subsidiaries)   $                    
 
                                    (C)   Consolidated Interest Charges for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income for such period1    
 
                       
 
              (I)   all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP  
$                    
 
                       
 
              (II)   the portion of rent expense with    

 

      1  
Consolidated Interest Charges shall not include any amounts paid or payable
pursuant to Sections 3.04 or 3.05 of the Credit Agreement.

 





--------------------------------------------------------------------------------



 



                         
 
                  respect to such period under Capital Leases that is treated as
interest in accordance with GAAP   $                    
 
                       
 
              (III)   the implied interest component of Synthetic Leases with
respect to such period   $                    
 
                       
 
              (IV)   [Sum of (I) + (II) + (III)]   $                    
 
                                    (D)   any fees, costs, commissions, expenses
or other charges (other than depreciation and amortization expense but including
the effects of purchase accounting adjustments) related to the transactions on
the Closing Date and the Special Dividend, any issuance of Equity Interests,
Investment, Acquisition, Disposition, dividend or similar Restricted Payment,
recapitalization or the incurrence, repayment, amendment or modification of
Indebtedness permitted to be incurred under the Credit Agreement and any charges
or non-recurring merger costs incurred during such period (in each case whether
or not successful), including (w) any expensing of bridge, commitment or other
financing fees, (x) such fees, costs, commissions, expenses or other charges
related to the Credit Agreement and (y) any such fees, costs (including call
premium), commissions, expenses or other charges related to any amendment or
other modification of the Credit Agreement, in each case, deducted (and not
added back) in computing Consolidated Net Income for such period  
$                    
 
                                    (E)   any other non-cash charges, expenses
or losses including any write offs or write downs and any non-cash expense
relating to the vesting of warrants, reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated EBIT
in such future period to the extent paid, and excluding amortization of a
prepaid cash item that was paid in a prior period)   $                    
 
                                    (F)   the amount of any minority interest
expense    

 





--------------------------------------------------------------------------------



 



                                          consisting of subsidiary income
attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income   $                    
 
                                    (G)   (x) non-cash compensation expense
recorded from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights deducted (and not added back) in such period in
computing Consolidated Net Income and (y) other costs or expense deducted (and
not added back) in such period in computing Consolidated Net Income pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Qualified Equity Interest of the Borrower   $                    
 
                                    (H)   the amount paid by the Borrower during
such period pursuant to Sections 3.04, 3.05 and 7.06 of the Credit Agreement, in
each case to the extent the same were deducted (and not added back ) in
computing Consolidated Net Income for such period   $                    
 
                                    (I)   non-cash gains increasing Consolidated
Net Income of the Borrower and its Subsidiaries for such period, excluding any
non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated Net Income in any
prior period   $                    
 
                                    (J)   the minority interest income
consisting of subsidiary losses attributable to minority equity interests of
third parties in any non- Wholly-Owned Subsidiary to the extent such minority
interest income is included in Consolidated Net Income for such period  
$                    
 
                                    (K)   the amount of gains or losses (less
all accrued fees and expenses relating thereto) attributable to asset
dispositions other than in the ordinary course of business to the extent
increasing or reducing Consolidated Net Income for such period, as applicable  
$                    

 





--------------------------------------------------------------------------------



 



                                      (L)   [Sum of (A) + (B) + (C)(IV) + (D) +
(E) + (F) + (G) + (H) - (I) - (J) [+ OR -] (K)]   $                        
 
                                (ii)   to the extent deducted in computing
Consolidated Net Income for such period, depreciation and amortization expense
for such period, as determined in accordance with GAAP  
$                        
 
                                (iii)   [Sum of 1(b)(i)(L) + 1(b)(ii)]  
$                        
 
                            (c)   Consolidated Leverage Ratio
[1(a) / 1(b)(iii)]                       :1.0
 
                            (d)   Consolidated Leverage Ratio must not exceed  
2.25:1.0
 
                            (e)   Borrower is in compliance   yes/no

 





--------------------------------------------------------------------------------



 



                          2.   Consolidated Interest Coverage Ratio
(Section 8.11(b))    
 
                            (a)   Consolidated EBIT (1(b)(i)(L) above)  
$                        
 
                            (b)   Consolidated Interest Charges (1(b)(i)(C)(IV)
above)   $                        
 
                            (c)   Consolidated Interest Coverage Ratio
[2(a) / 2(b)]                       :1.0
 
                            (d)   Consolidated Interest Coverage Ratio must be
at least   4.0:1.0
 
                            (e)   Borrower is in compliance   yes/no
 
                        3.   (a)   Excess Net Capital (Section 8.11(c))  
$                        
 
                            (b)   Excess Net Capital must be at least  
$                        
 
                            (c)   Borrower is in compliance   yes/no

 





--------------------------------------------------------------------------------



 



Exhibit D
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (the “Agreement”) dated as of                     ,
201_____  is by and between                     , a                      (the
“New Subsidiary”), and Bank of America, N.A., in its capacity as Administrative
Agent under that certain Credit Agreement dated as of November 22, 2010 (as
amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”) among optionsXpress Holdings, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:
1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided in Article IV of the Credit Agreement, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
of the Credit Agreement.
2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Pledge Agreement. Without limiting the generality of the foregoing terms
of this paragraph 2, the New Subsidiary hereby grants, pledges and assigns to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in any and all right, title and interest of the New
Subsidiary in and to the Equity Interests identified on Schedule 3 hereto and
all other Pledged Collateral (as defined in the Pledge Agreement) of the New
Subsidiary to secure the prompt payment in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations (as defined in the Pledge Agreement).
3. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:
(a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.
(b) The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.

 





--------------------------------------------------------------------------------



 



(c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.
(d) Schedule 3 hereto lists each Subsidiary of the New Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, and (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests.
4. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.
6. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.
7. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

            [NEW SUBSIDIARY]
      By:           Name:           Title:      

Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent

          By:           Name:           Title:        

 





--------------------------------------------------------------------------------



 



         

Schedule 1
Taxpayer Identification Number; Organizational Number

 





--------------------------------------------------------------------------------



 



Schedule 2
Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure

 





--------------------------------------------------------------------------------



 



Schedule 3
Equity Interests

 





--------------------------------------------------------------------------------



 



Exhibit E
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

     
1. Assignor:
 
 
 
   
2. Assignee:
 
 
 
  [and is an Affiliate/Approved Fund of [identify Lender]]
 
   
3. Borrower:
  optionsXpress Holdings, Inc., a Delaware corporation
 
   
4. Administrative Agent:
  Bank of America, N.A., as the Administrative Agent under the Credit Agreement
 
   
5. Credit Agreement:
  Credit Agreement dated as of November 22, 2010 (as amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”)
among the Borrower, the Guarantors, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent (the “Administrative Agent”).

 





--------------------------------------------------------------------------------



 



     
6. Assigned Interest:
   

          Aggregate Amount of   Amount of     Loans   Loans   Percentage
Assigned of for all Lenders   Assigned1   Loans2          

     
7. Trade Date:
 
 
 
   
8. Effective Date:
 
 

The terms set forth in this Assignment and Assumption are hereby agreed to:

          ASSIGNOR: [NAME OF ASSIGNOR]
      By:           Name:           Title:         ASSIGNEE: [NAME OF ASSIGNEE]
      By:           Name:           Title:      

 

      1  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  2  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 





--------------------------------------------------------------------------------



 



          [Consented to and]3 Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:           [Consented to:]4

OPTIONSXPRESS HOLDINGS, INC.,
a Delaware corporation
      By:           Name:           Title:        

 

      3  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  4  
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 





--------------------------------------------------------------------------------



 



Annex 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iv) and (vi) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(ii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (viii) it is not a
Competitor; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an

 





--------------------------------------------------------------------------------



 



executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

